TT SOCIETE DE DEVELOPPEMENT FORESTIER

SODEFOR
KINSHASA — R.D.C.

ATTESTATION DE CONSIGNATION

Conformément à la Clause Sociale du Cahier des Charges signé le 4 août 2011
entre la Sodefor d'une part,

et le Groupement Ndeke d'autre part,

pour la garantie 023/03 située dans la Province de l'Equateur -District de la
Mongala- Territoire de Lisala-Secteur de Ngombe Doko

Nous attestons que la Sodefor a crédité le 5 août 2011, en ses livres, le compte
du Groupement Ndeke d'une somme de

Trois mille six cent vingt dollars américains (3 620 US$)
Correspondant à 10% du montant du coût des infrastructures retenues (Trente-six

mille deux cents dollars), et ce, conformément à l'article 11 de l'arrêté
023/CAB/MIN/ECN-T/28/JEB/10.

José ALBANG MAIA TRINDADE

AA

|
Gérant Statutaire

Pour Communication Pour Légalisation

Monsieur FSTMB0 _ MOLDRE

4 Monsieur Liete Ekrikiti Ekumete
$ LR

Président du Comité de Gestion Ndeke Administrateur du Territoire

Avenue des Poids Lourds 2165 - KINSHASA - C/GOMBE
Fax : (00243) 88 40 011 - E-Mail : sdr.2165@ic.cd - N.R.C. 32414 — KIN — ID. NAT. K 25452A — IMP - EXP. K 26458 T
Province de l’Equateur -District de la Mongala- Territoire de Lisala-
Secteur de Ngombe Doko - Groupement Ndeke -

Procès- Verbal d'élection de l'un des membres pour constituer le comité de suivi de la clause sociale du cahier des
charges pour le compte du Groupement Ndeke,

Sachant que l'Administrateur du Territoire ou son représentant est, de par la loi, Président du Comité de Suivi, nous,
membres de la Communauté Locale du Groupement Ndeke - Secteur de Ngombe Doko, Territoire de Lisala, District de
la Mongala, Province de l'Equateur, avons en date de ce... 2011, après consultation, élu les
personnes suivantes en qualité de membres du comité de suivi de la clause sociale du cahier des charges avec la
SODEFOR ; titre n° 23/03.

, D — ——

| NOM FONCTION SIGNATURE

‘ Imoakta EAUAQA MEME PS

2 Naompo Mete MEMBRE oo
| 3 les: MBo MoMmeonav) MEMBRE LABE

| 4 MEmbo  MONBONQE MEME PT __

LS MAsOtS No MEMBRE AE |

6 Rbonee  Mano MENBRE Æ
7ÜNRO Monet Menmer LA —

Représentant du Concessionnaire désigné par celui-ci

NOM FONCTION

1 | Maluka Mantotila Chef de Chantier

En foi de quoi, ce procès-verbal est établi et signé par les membres de la Communauté Locale du Groupement Ndeke,
ci-après

Nom Qualité Village Signature

Monsieur Mokpange Alphonse Chef de Groupement L 72 . … À
Monsieur Mopolo Engongo Chef de Terre dabela : . 7 L

Monsieur Mbambo Mondole Capita Ngomba ER

| Monsieur Kuma lbula Notable Marié À

| Monsieur Nguma Monbenga

Notable Marié À
| Cesar
Monsieur Mondengele Ndobo Chef de Terre Marié B
Monsieur Kuma Ngboko Notable Capsa

——

L

we |
nsieur Mogala Enzinga Notable Capsa 2 h
Monsieur Manzela Ndomba Capita Bodobu
Monsieur Ngbesu Kuma Capita Epate
Moneieur Enzingele Ambunga Capita Mabela Nzili
Monsieur Pela Emengo Capita Bopimbwa
| Monsieur Libuta Ndombo Notable Ndeke Bodobu
“ : Ndeke
| Monsieur Ngonzili Afumba Capita Ndomib
Monsieur Eyanga KoKo Notable packe
| onguma
Monsieur Mbembo Mondonga Notable Ndeke Mokabi Per)
Monsieur Enzingele Mosidi Capita Mabela Lisala
L
| Madame Bose Henriette Conseillère Mabela Lisala ue
| Monsieur Egbango Ngonde Comité de négociatio Ndombe
| j
| Monsieur Monzanga Moninga Comité de négociatio Bopimbwa
| a ——_— LL —“t{
| Monsieur Ndombo Masimo Comité de négociatio Bodobu d9
| Monsieur Esimbo Mombongo Comité de négociatio Mabela MIE
Monsieur Efonga Makpendu Comité de négociatio Mabela 2 =
——__—_]__— —  _— _— = _—
"| Monsieur Ngombo Mele Comité de négociatio Mabela x ER
: + = Û
Monsieur Emely Kuma Comité de négociatio Ndeke Mokabi 7
à = î C2
Monsieur Lungu Mokombo Comité de négociatio Marie À
Monsieur Angbalu Ngele Comité de négociatio Marie B
| Monsieur Lindolo Tsibula Comité de négociatio Bonguma
Monsieur Masolo Nzoli Comité de négociatio Epate
| Monsieur Esimbo Mokobe Comité de négociatio Ngomba
Monsieur Lindo Mongbongo Comité de négociatio Mondongo
>

L'Administrateur du Territoire
Monsieur LIETE EKRIKITIEKUMETE

Province de l’Equateur -District de la Mongala- Territoire de Lisala-
Secteur de Ngombe Doko - Groupement Ndeke -

Procès- Verbal d'élection de l'un des membres pour constituer le comité de gestion de la clause sociale du cahier des
charges pour le compte du Groupement Ndeke,

Sachant que le Chef de Groupement supervise, de par la loi, le Comité de Gestion, nous, membres de la Communauté
Locale du Groupement Ndeke - Secteur de Ngombe Doko, Territoire de Lisala, District de la Mongala, Province de
l'Equateur, avons en date de ce 2011, après consultation, élu les personnes suivantes en
qualité de membres du comité de gestion de la clause sociale du cahier des charges avec la SODEFOR ; titre n° 23/03.

NOM FONCTION SIGNATURE

LES RO. POKDLE bai cen F
Entry 4 n4 Apélaie

LT AWGpat NSE | Thbsotien |
“yconzrir #fon6A) Caves blu __
5 Le Je mn _ } 4
SlEFoaca nano). Conailn
: } ) [(iuaei :
SUNGUDA DEN RENGA Un
7

LingoLo Rares | (ones

Repiésentant du Concessionnaire désigné par celui-ci

NOM FONCTION SIGNATURE

1 | Mubiayi Sungila Compilateur/Secrétaire

En foi de quoi, ce procès-verbal est établi et signé par les membres de la Communauté Locale du Groupement Ndeke,
ci-après

| Nom Qualité Village Signature
(Monsieur Mokpange Alphonse Chef de Groupement AU

| Monsieur Mopolo Engongo Chef de Terre Mabela L L

[ _ sde

| Monsieur Mbambo Mondole Capita Ngomba LE

| | 77)
| Monsieur Kuma lbula Notable Marié A dl Vas d

|
| Monsieur Nguma Monbenga Notable Marié À A ne —
| Cesar "
LE —_ =
| Monsieur Mondengele Ndobo Chef de Terre ‘| Marié B

Monsieur Kuma Ngboko Notable Capsa

SR
Monsieur Mogala Enzinga Notable Capsa d
= |
Monsieur Manzela Ndomba Capita Bodobu
Monsieur Ngbesu Kuma Capita Epate
Monsieur Enzingele Ambunga Capita Mabela Nzili
Monsieur Pela Emengo Capita Bopimbwa
Monsieur Libuta Ndombo Notable Ndeke Bodobu
| ; Ndeke
Monsieur Ngonzili Afumba Capita Ndombe 6
: Ndeke
| Monsieur Eyanga KoKo Notable Bonguma
Monsieur Mbembo Mondonga Notable Ndeke Mokabi EE
| Monsieur Enzingele Mosidi Capita Mabela Lisala
Madame Bose Henriette Conseillère Mabela Lisala {uit
Monsieur Egbango Ngonde Comité de négociatio Ndombe
Monsieur Monzanga Moninga Comité de négociatio Bopimbwa RE —
e
| Monsieur Ndombo Masimo Comité de négociatio Bodobu # ES
Monsieur Esimbo Mombongo Comité de négociatio Mabela
| Monsieur Efonga Makpendu Comité de négociatio Mabela
Monsieur Ngombo Mele Comité de négociatio Mabela
_— es ue — — . 7
| Monsieur Emely Kuma Comité de négociatio Ndeke Mokabi 6
Monsieur Lungu Mokombo Comité de négociatio Marie A
Monsieur Angbalu Ngele Comité de négociatio Marie B
Monsieur Lindolo Tsibula Comité de négociatio Bonguma ARABE
Monsieur Masolo Nzoli Comité de négociatio Epate _
as
| Monsieur Esimbo Mokobe Comité de négociatio Ngomba Éaae——
Monsieur Lindo Mongbongo Comité de négociatio Mondongo LA
, F À
5

DU CAHIER D

Entre :
1) La communau

CLAUSE SOCIALE 1/2
ES CHARGES DU CONTRAT DE CONCESSION FORESTIERE
GARANTIE 23/03

té locale du Groupement Bwela dont la liste des composantes est

reprise en annexe O1,

située dans :

le Secteur de Ngombe Doko,
le Territoire de Lisala,

le District d
la Province

le Mongala,
de l’Equateur,

en République Démocratique du Congo,

Représentée par

Chef de Groupe
Monsieur Li

: Mrs (!)

ment

ongo Mambuku à Epesa

Capitas (Chefs de localité), Notables et Chefs de Terre (Nkumus)

Monsieur Libula Mogbaïi, notable à Sambo
Monsieur Mosombi Nzambe, notable à Sambo
Monsieur Masimo Moussa, Capita à Lingobo
Monsieur Mbalonga Molangi, notable à Lingobo
Monsieur Nzema Lungu Capita à Epesa
Monsieur Lifolo Embandzo, notable à Epesa
Monsieur Duandumbe Moninga, Chef de Terre à Mbelo
Monsieur Manzela Mokoko, notable à Mbelo
Monsieur Eyango Mosiso, Capita à Mbelo
Madame Alambwa Julie, conseillère à Mbelo
(représentante du genre)

Madame Makembo Auguy, notable à Mbelo
(représentante du genre)

Monsieur Engule Mbembo, notable à Mbelo
Monsieur Bolili Mangbundu, Capita à Bobila
Monsieur Gaston Mosombi, notable à Bobila
Monsieur Camille Lingongo Ngbandu, notable à Bosangu
Monsieur Edimbo Esulu, Capita à Bosamboda
Monsieur Mongengo Popo, notable à Bosamboda

Monsieur Monganza Akpoda, comité de négociation, à
Monsieur Mambuku Ngambo, comité de négociation, à

() Noms et qualité

CN 4

P
Madame Mawete Mangbundu, comité de négociation, à Sambo
(représentante du genre)

Monsieur Ligombo Ngambo, comité de négociation, à: “ Lingobo
Monsieur Nzenze Ligbeme, comité de négociation, à Lingobo
Monsieur Lizongo Manzela, comité de négociation, à Epesa
Monsieur Mobuka Likongo, comité de négociation, à Epesa
Monsieur Stani Mogami Andabo, comité de négociation, à  Mbelo
Monsieur Maurice Poli Asuka, comité de négociation, à Mbelo
Monsieur Lisedi Mokonza, comité de négociation, à Bobila
Monsieur Motingeya Mobuda, comité de négociation, à Bobila
Monsieur Nebesu Mokembi, comité de négociation, à Bosamboda
Monsieur Likala Manzela, comité de négociation, à Bosamboda

La Communauté Bwela a déclaré le 2 août 2011 qu’il n’y avait pas de peuples
autochtones dans son Groupement.

et ci après dénommée « la communauté locale», d’une part ;
et

2) La Société de Développement Forestier, en sigle SODEFOR, immatriculée au
registre de commerce sous Le numéro 32414-Kin, ayänt son siège au n°2165, avenue
des Poids Lourds, commune de La Gombé, ville de Kinshasa, en République
Démocratique du Congo, représentée par Mr José Albano Maïa Trindade, ci-après
dénommée « le concessionnaire forestier », d'autre part; qui a donné délégation
de signature à Monsieur Richard Garrigue, Responsable de la Certification annexe
02.

Etant préalablement entendu que :
- La société

est titulaire du titre forestier (?), figurant en annexe 3, n° 23/03. du 4 avril
2003, en application de l’arrêté n° 023/CAB/MIN/AFF-ET/2003 du 4 avril 2003,
‘ jugé convertible en contrat de concession forestière, comme notifié par lettre,
figurant en annexe 4, n°4866/CAB/MIN/ECN-T/15/JEB/2008 du 6 octobre 2008
et couvrant une superficie de 170 000 hectares dont 99 002 hectares utiles ;
surfaces attestée par La DIAF, anciennement SPIAF annexe 5.

- La communauté locale est riveraine de la concession forestière concernée; ces
forêts sont situées au nord du fleuve Congo cf: cartes localisation de la
Garantie d’Approvisionnement et Carte de positionnement de la Garantie et
figurant en annexe 6.

() Garantie d'Approvisionnement ou Lettre d'intention

La communauté locale y jouit traditionnellement de droits coutumiers ainsi
qu’en atteste l’étude socio-économique.

- Les limites de la partie de la concession forestière concernée par le présent
contrat (cf. article 2 ci-dessous) ont été fixées de commun accord entre
parties, particulièrement par rapport aux terroirs de la communauté locale.
Cette partie de la concession forme un triangle délimité au sud par La route
nationale reliant Lisala à Gemena, à l’ouest par une ligne reliant la rivière
Lema et la rivière Sambo, et enfin par la rivière Mokabi selon une ligne nord
sud partant du confluent Mokabi/Lema jusqu’à la route Lisala-Gemena en
suivant le cours de la rivière Mokabi sur une première partie puis de la rivière
Beli sur la dernière partie, (Carte des Groupements en annexe 7) et sont
consignées dans le plan de gestion, et dans le plan d'aménagement de la
concession au moment de son approbation.

-__ILexiste toutefois un litige sur La limite Est séparant le groupement Bwela du
Groupement Ndeke.

- [La été décidé de mettre en place une équipe composée de deux personnes de
chaque groupement, de deux personnes de l’administration (environnement),
et, fournis par Sodefor, d’un chef d’équipe, d’un opérateur GPS et de
machetteurs afin de tracer (layon avec peinture) la limite définie d’un commun
accord entre les deux groupements.

- En tout état de cause, les assiettes annuelles de coupe concernées par la
présente clause sociale ne sont pas situées dans la zone litigieuse.

- Mr. LIETE EKRIKITI EKUMETE, Chef de Division, matricule 418 754 (3),
Administrateur de Territoire, assiste à La signature du présent accord en qualité
de témoin et garant de la bonne application du présent contrat.

() Noms, n° matricule et grade

K9 y #

IL EST CONVENU CE QUI SUIT :

Chapitre 1°: Des dispositions générales

Article 1°:

Le présent accord constitue la clause sociale du cahier des charges du contrat
de concession forestière.

IL a pour objet principal, conforinément à l’article 13 de l'annexe 2 de
l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de
contrat de concession d’exploitation des produits forestiers et de cahier des
charges y afférent, d'organiser la mise en œuvre des engagements du
concessionnaire forestier relatifs à la réalisation des infrastructures socio-
économiques et services sociaux au profit de la communauté locale.

IL vise aussi à régler les rapports entre les parties en ce qui concerne la
gestion de la concession forestière.

Article 2 :

Pendant la période de préparation du plan d'aménagement, cet accord fait
partie du plan de gestion, annexé au cahier des charges, qui décrit l’ensemble des
investissements et des activités qui sont entreprises et réalisées par le
concessionnaire pendant les quatre premières années du contrat de concession, et
se rapporte aux quatre premières assiettes annuelles de coupe, conformément à
l'article 1 de l’annexe 1 de l’arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité.

Lorsque le plan d'aménagement, annexé de son cahier des charges, est
approuvé, cet accord couvre alors une période de cinq années, comme l'indique
l'article 17 de l’annexe 1 de l’arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et
se rapporte à un noüveau (*) bloc de cinq assiettes annuelles de coupes.

Article 3 :

Les parties peuvent de commun accord et moyennant un avenant, modifier
une quelconque clause du présent accord.

(*) En effet, tous les cinq ans, le concessionnaire passe à un nouveau bloc d'exploitation de cin
annuelles de coupe et un nouvel accord est établi qui vient actualiser le cahier des charges
Chapitre 2 : Obligations des parties

Section 1** : Obligations du concessionnaire forestier

Article 4 :

Les obligations spécifiques légales, telles que prescrites par l’article 89,
alinéa 3, point c, du Code forestier, incombant au concessionnaire forestier en
matière d’infrastructures économiques et des services sociaux portent
spécialement sur (i) la construction, l'aménagement des routes ; (ii) la réfection,
l'équipement des installations hospitalières et scolaires ; (ii) les facilités en
matière de transport des personnes et des biens.

Dans ce cadre, Le concessionnaire forestier s’est engagé (voir compte rendu
des réunions de négociation en annexe 8), à financer à travers le Fonds de
Développement (cf. article 11), au profit de La communauté locale, la réalisation
des infrastructures socio-économiques ci-après :

En préalable, Sodefor s'engage à exécuter, sans l'imputer sur le fond de
développement Bwela, à compléter Les fournitures manquantes ou les travaux non
effectués sur lesquels elle s’était engagée au travers de conventions antérieures.

Le comité de suivi évaluera, à partir des conventions et des accusés de
réception, les fournitures manquantes. Les manquants seront fournis avant Le 31
décembre 2011.

Pour les infrastructures, une expertise sera conduite sur le terrain afin
d'évaluer le taux de réalisation, en prenant en compte Le taux d'usure, et les
infrastructures non réalisées seront incluses dans la programmation à partir de
2012.

-_ Construction, aménagement des routes :
Aucune route de désenclavement n’a été retenue par le Goupement Bwela.

-_ Réfection, équipement des installations hospitalières et scolaires :
- Terminer les travaux de construction
De l’école secondaire de 6 classes de Lingobo
Du centre de santé de Sambo
Du centre de santé d’Epesa

Construction
D’une école primaire de 6 classes à Bosamboda
D'une école primaire de 3 classes à Bosangu
D'une école secondaire de 6 classes à Mbelo
D'une école secondaire de 6 classes à Bosamboda
D'un bureau à Bosangu
D'un bureau du préfet à Bosamboda
D'une salle des professeurs à Bosamboda
D'une salle des professeurs à Mbelo

> 7 à 54

D'un centre de santé à Mbelo

D'un centre de santé à Bosambada
D'un centre de santé à Lingobo
D'un centre de santé à Ngakwa

- Facilités en matière de transport des personnes et des biens :

En ce qui concerne l’embarquement sur les pontons Sodefor, un certain
nombre de règles sont applicables et acceptées par La communauté locale :

Pour respecter des impératifs de sécurité et Les contrats souscrits auprès des
compagnies d’assurance, ce nombre est limité à 15 personnes par ponton.
Chaque personne est autorisée à embarquer avec un maximum de cinq sacs.
Ce chiffre correspond aux biens (produits vivriers ou autres) nécessaires à
une famille pour un mois.

Les personnes souhaitant embarquer doivent en demander l'autorisation au
chef de chantier afin de figurer sur la liste des passagers.

Toutefois, un ordre de priorité d'embarquement est fixé suivant les
modalités suivantes :

Passagers de priorité 1 : les travailleurs du concessionnaire forestier ou les
membres de leur famille

Passagers de priorité 2 : les ayants droits coutumiers, ou un membre de leur
famille, avec lesquels Le concessionnaire forestier a signé une convention.

Passagers de priorité 3: les personnes des Groupements dans lesquels
Sodefor travaille.

Passagers de priorité 4 : toute personne n’appartenant pas à l’une des trois
catégories précédentes

Autres :
Fourniture d’une rizerie à usage communautaire

Article 5 :

Comme indiqué à l’article 3 de l'annexe 2 de l'arrêté n°28/CAB/MIN/ECN-
T/27/JEB/08 précité, sont apportées en annexe 9 des informations plus détaillées
se rapportant aux engagements prévus à l’article 4 du présent accord et
concernant : 1) les plans et spécifications des infrastructures, 2) leur localisation et
la désignation des bénéficiaires, 3) le chronogramme prévisionnel de réalisation des
infrastructures et de fourniture des services ainsi que 4) les coûts estimatifs s’y
rapportant.

En ce qui concerne les travaux de construction et d'aménagement des routes
° et pistes, il est noté de manière indicative pour chaque tronçon concerné :

-__Le plan du tracé et Le kilométrage qui lui correspond ;
- la nature des travaux routiers à réaliser (ouverture, réhabilitation, etc.) ;
-__ Les ouvrages d’art à installer (ponts, radiers, ….) ;

- Les engins: et le matériel à mobiliser pour la réalisation (bulldozer,
chargeuse, niveleuse, camion-benne, etc.) ;

- les temps d'utilisation à prévoir pour chaque engin et matériel ;

- les coûts d’ütilisation correspondants par unité de temps.

Article 6 :

Les coûts d'entretien et de maintenance des infrastructures sont à considérer
spécifiquement dans La mesure où ils vont devoir s’appliquer bien au-delà (°) de L
période d'exploitation des 4 ou 5 assiettes annuelles de coupe sur lesquelles sont
prélevées les ressources forestières et calculées les ristournes, destinées à financer
la réalisation des infrastructures socio-économiques au bénéfice de La communauté
locale ayant droit.

La prise en charge de ces coûts d’entretien et de maintenance des
infrastructures est assurée par le Fonds de Développement (cf. article 11), selon
l’un des mécanismes suivants (Ÿ) : .

- affectation, chaque année et quelle que soit La zone exploitée, de 5% du
total des ristournes de manière à mutualiser Les coûts récurrents se
rapportant aux infrastructures déjà réalisées sur l’ensemble de la
concession ; un programme prévisionnel chiffré d’entretien et de
maintenance, sur les 4 ou 5 années à venir, des infrastructures socio-
économiques déjà réalisées au bénéfice de l’ensemble des communautés
locales et/ou peuples autochtones riverains ayants-droit sur La concession
forestière est joint en annexe 10.

É) le plan d'aménagement sera réalisé sur une durée de 25 ans, ce qui veut dire que la concession sera
exploitée selon un programme de 25 assiettes annuelles de coupe et que la période d'attente ent
passages en coupe sur la même assiette annuelle sera précisément de 24 ans. 2ÿ

(5) préciser le mécanisme retenu : mutualisation des coûts, provision effectuée à l'origing/abtre, dE LA #3

vs 4 B#

Article 7 :

Certains des coûts de fonctionnement des installations hospitalières et
scolaires, notamment les rémunérations des enseignants et des personnels de
santé, sont du ressort de l'Etat.

Si des retards venaient à être constatés dans le déploiement des personnels
administratifs, le Comité de Gestion Local, prévu à l’article 12 ci-dessous, peut, de
manière transitoire et en attendant que les agents désignés soient affectés,
recruter localement et financer sur les ressources du Fonds de‘ Développement (cf.
article 11 ci-dessous), des personnels aptes à remplir ces fonctions.

Article 8 :

Concernant les frais de fonctionnement autres que les rémunérations des
personnels d'éducation et de santé, c’est-à-dire les fournitures scolaires, les
produits pharmaceutiques, etc. le concessionnaire apporte sa contribution en en
finançant gratuitement le transport depuis Kinshasa où une autre ville plus proche.

Article 9 :

À compétences égales, Le concessionnaire forestier s'engage à recruter la
main d'œuvre de son entreprise au sein de La communauté locale.

Article 10 :

Conformément: à l’article 44 du code forestier, le concessionnaire forestier
s'engage à respecter l'exercice par la communauté locale des droits d'usage
traditionnels Lui reconnus par la loi notamment:

- le prélèvement de bois de chauffe ;

- la récolte des fruits sauvages et des chenilles ;

- la récolte des plantes médicinales ;

- la pratique de la chasse et de la pêche coutumières.

Les modalités d'exercice des droits définis à l’alinéa 1° ci-dessus sont définies
en annexe 11. Le concessionnaire forestier s'engage à en faire mention dans Le plan
d'aménagement de la concession.

Article 11:

ILest institué un fonds dénommé « Fonds de Développement >» pour financer La
réalisation des infrastructures définies à l’article 4 ci-dessus ainsi que les dépenses
prévues aux articles 6 et 7.

Le Fonds de Développement est constitué du versement par Le concessionnaire
d’une ristourne de deux à cinq dollars américains par mètre cube de bois d'œuvre
prélevé dans la concession forestière, selon le classement de l'essence concernée,
publié dans le guide opérationnel de la Direction Inventaire et Aménagement

- Forestiers. Soit :

5 $/m° des bois de classe 5
4 $/m° des bois de classe 1
3 $/m° des bois de classe 2
2 $/m° des bois de classe 3 et 4

Les volumes sous aubier de bois considérés sont portés sur les déclarations
trimestrielles de production de bois d'œuvre.

Toutefois, pour permettre le démarrage immédiat des travaux, le
concessionnaire forestier s'engage à dégager, à la signature du présent accord, un
préfinancement de 10% du coût total des travaux d’infrastructures socio-
économiques présentés à l’article 4 ci-dessus. Ces 10% constituent une avance sur
les ristournes à verser sur les volumes de bois prélevés dans le bloc d’exploitation
considéré qui regroupe, selon les cas, 4 ou 5 assiettes annuelles de coupes et sont
remboursables à la fin de la période considérée.

Article 12 :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG)
composé d’un délégué du concessionnaire forestier et d’au moins cinq
représentants élus de La communauté locale.

. Sur demande de la communauté locale, le concessionnaire forestier accepte
qu’un représentant de la société civile fasse partie du CLG en qualité
d'observateur.

Article 13 :

Outre un président désigné par les membres de la communauté locale et
travaillant sous la supervision du chef de la communauté, le CLG comprend un
trésorier, un secrétaire rapporteur et plusieurs conseillers.

Dès sa mise en place, le CLG est installé officiellement par l’Administrateur
de Territoire.

Article 14 :

La Communauté locale a décidé de consigner le Fonds de Développement
auprès du concessionnaire forestier.

Celui-ci s'engage à rendre accessibles Les ressources financières au CLG, selon
des modalités fixées de commun accord par Les parties.

Section 2 : Obligations de la communauté locale

Article 15 :

La communauté locale s'engage à concourir à la gestion durable de la
concession forestière et à contribuer à la pleine et libre jouissance par le
concessionnaire de ses droits.

Article 16 :

La communauté locale s’engage à collaborer à la lutte contre le braconnage
et l’exploitation illégale dans la concession forestière et à sensibiliser ses membres
à cette fin.

Article 17 :

La communauté locale s’engage à collaborer avec le concessionnaire forestier
pour maîtriser tout incendie survenu à l’intérieur de La forêt concédée ou dans une
aire herbeuse attenante à la susdite forêt.

Article 18 :

La communauté locale s’engage à prendre toute disposition appropriée pour
que ses membres contribuent à la protection du personnel et du patrimoine
d'exploitation du concessionnaire forestier.

Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le
personnel du concessionnaire forestier ou d’actes de vandalisme sur son patrimoine
d'exploitation perpétrés par un ou plusieurs membres de la communauté locale,
entraîne réparation.

Article 19 :

La communauté locale s’engage à collaborer avec le concessionnaire forestier
pour que les voies établies par ce dernier pour l'évacuation de son bois ne soient
pas utilisées par d’autres exploitants, sauf exercice d’un droit lié à une servitude
légale ou conventionnelle.

De même, la communauté locale s’abstient de favoriser l'accès à des fins
illégales des susdites voies aux communautés et/ou peuples autochtones non
riverains de la concession forestière.

AT
Chapitre 3 : Suivi de la mise en œuvre du présent contrat

Article 20 :

Aux fins d’assurer Le suivi et l'évaluation de l'exécution des engagements pris
en vertu du présent contrat, il est institué un Comité Local de Suivi (CLS).

Article 21:

Le CLS est présidé par l’Administrateur de Territoire ou son délégué et est
composé d’un délégué du concessionnaire forestier. et ‘d'au moins trois
représentants élus de la communauté locale en dehors des membres du CLG.

Les parties acceptent que l'ONG ; représentée

par Mr/Mme/Mlle () siège en qualité de membre
effectif du CLS.

Article 22 :

Le CLS examine le rapport trimestriel d'activités du CLG, particulièrement en
ce qui concerne la réalisation des infrastructures socio-économiques et le
calendrier y afférent.

L'peut, en cas de besoin, entendre le président ou tout autre membre du
CLG.

L'peut également faire appel à une expertise qualifiée pour l’éclairer sur
toute question inscrite à l’ordre du jour de sa réunion.
Article 23 :

Le CLS se réunit en session ordinaire tous Les trois mois sur convocation de
l’Administrateur de Territoire.

IL peut aussi, à tout moment et selon le besoin, tenir une session
extraordinaire sur convocation de l’Administrateur de Territoire, à l'initiative de
l’une des parties au présent contrat.

Ses décisions sont prises par consensus et sont consignées dans un procès-
verbal signé par tous les membres présents.
Article 24 :

ILest versé aux membres du CLG et du CLS un jeton de présence dont Le taux
est fixé à 10 US$.

Les frais d'organisation des réunions des deux comités sont prélevés sur le
Fonds de Développement. |

() Identification complète

Toutefois, la somme totale des frais couvrant les dépenses prévues aux
alinéas ci-dessus ne peuvent excéder 10% du financement total des travaux de
réalisation des infrastructures concernées par Le présent accord.

Chapitre 4 : Clauses diverses
Section 1 : Règlement des différends

Article 25 :

Tout litige ou contestation né de l'interprétation ou de l’exécution du présent
accord est, si possible, réglé à l'amiable entre les parties.

À défaut d’un arrangement, les parties s'engagent à soumettre le litige à La
commission de règlement des différends forestiers prévue par l’article 104 du Code
forestier et organisé par l'arrêté ministériel n°103/CAB/MIN/ECN-T/JEB/09 du 16
juin 2009.

Au cas où le différend persiste, la partie non satisfaite peut saisir Le tribunal
compétent de droit commun.
Article 26 :

our l'exécution du présent contrat, la communauté locale a le droit de se
faire assister par une personne physique ou une ONG de leur choix.

Section 2 : Dispositions finales

Article 27 :

Le présent accord produit ses effets à la date de sa signature par les parties
et l’Administrateur de Territoire en tant que témoin et garant de la bonne
application du présent contrat.

Article 28 :

Le présent accord est établi en cinq (5) exemplaires originaux et remis à
chacune des parties, à l’Administrateur de Territoire, à l'administration forestière
provinciale et à l’administration centrale des forêts pour son annexion au contrat
de concession forestière.

Fait à Mondongo, le L 08 72 1/

Pour le concessionnaire forestier

Pour la communauté locale

| Nom Qualité Village Signature

|
Monsieur Likongo Mambuku | Chef de Groupement Epesa KLZ
Monsieur Libula Mogbai Notable Sambo ler

Monsieur Mosombi Nzambe | Notable Sambc DL :
| FE no cf eo R <
Monsieur Masimo Moussa Capita Lingobo ZE —

Monsieur Mbalonga Molangi | Notable | Lingobo = JE E—
Monsieur Nzema Lung Capita Epess L
Monsieur Lifolo Embandzo Notable Epesa
|'Monsieur Dusndumbe Chef de Terre Mbelo .
Moninga _
Monsieur Manzela Mokoko Notable Mbelo
Monsieur Eyango Mosiso Capita Mbeto
adame Alambwa Julie conseillère Mbelo
Madame Makembo Auguy Notable Mbelo
Monsieur Engule Mbembo Notable Mbelo
| Monsieur Bolili Msrgbucis Capita | Bobita
Monsieur Gaston Mosombi Notable Bobila :
Monsieur Camille Lingongo Notable BGEREU EX
| Ngbandu .
Monsieur Edimbo Esulu Capita Bosamboda es
| Monsieur Mongengo Popo Notable ÉpmRE
Monsieur Monganza Akpoda | Comité de négociation Sambo Ki
Monsieur Mambuku Ngambo | Comité de négociation Serbe 2

| Madame Mawete

Mangbundu Comité de négociation

13

Maurice Mokambo

Île

Monsieur Ligombo Ngambo | Comité de négociation | Lingobo LE
Monsieur Nzenze Ligbeme Comité de négociation | Lingobo W
Monsieur Lizongo Manzela Comité de négociation | Epesa EU
Monsieur Mobuka Likongo Comité de négociation | Epesa #
4
Monsieur Stani Mogami 4 annines
Andabo Comité de négociation Mbelo LE
Monsieur Maurice Poli Asuka | Comité de négociation | Mbelo
Monsieur Lisedi Mokonza Comité de négociation | Bobila . D 7
Monsieur Motingeya Mobuda | Comité de négociation | Bobila Eve) 2
| Monsieur Ngbesu Mokembi Comité de négociation | Bosamboda —
Monsieur Likala Manzela Comité de négociation | Bosamboda UR< & 2
L’ os ae
Monsieur LI A METE
ONG PABO

Annexe 01
Identification de la corimunauté

BWELA
Concernée par es
4 AAC de la garanti: 23/03

2011-2012-2013-: 014

Annexe 01

Identification de la communauté BWELA
concernée par les 4 premières AAC de la garantie 23/03

Chef de Groupement
Monsieur Likongo Mambuku à Epesa

Capitas (Chefs de localité), Notables et Chefs de Terre (Nkumus)

Monsieur Libula Mogbai, notable à

Monsieur Mosombi Nzambe, notable à
Monsieur Masimo Moussa, Capita à

Monsieur Mbalonga Molangi, notable à
Monsieur Nzema Lungu Capita à

Monsieur Lifolo Embandzo, notable à

Monsieur Duandumbe Moninga, Chef de Terre à
Monsieur Manzela Mokoko, notable à

Monsieur Eyango Mosiso, Capita à

Madame Alambwa Julie, conseillère à

Madame Makembo Auguy, notable à

Monsieur Engule Mbembo, notable à

Monsieur Bolili Mangbundu, Capita à

Monsieur Gaston Mosombi, notable à

Monsieur Camille Lingongo Ngbandu, notable à
Monsieur Edimbo Esulu, Capita à

Monsieur Mongengo Popo, notable à

Sambo

Sambo

Lingobo

Lingobo

Epesa

Epesa

Mbelo

Mbelo'

Mbelo

Mbelo (représentante du genre)
Mbelo (représentante du genre)
Mbelo

Bobila

Bobila

Bosangu

Bosamboda

Bosamboda

Membres du Comité de Négociation

Monsieur Monganza Akpoda à
Monsieur Mambuku Ngambo à
Madame Mawete Mangbundu, à
Monsieur Ligombo Ngambo à
Monsieur Nzenze Ligbeme à
Monsieur Lizongo Manzela à
Monsieur Mobuka Likongo à
Monsieur Stani Mogami Andabo à

e 4

Sambo
Sambo
Sambo (représentante du genre)
Lingobo
Lingobo
Epesa
Epesa
Mbelo

Monsieur Maurice Poli Asuka à
Monsieur Lisedi Mokonza à
Monsieur Motingeya Mobuda à
Monsieur Ngbesu Mokembi à
Monsieur Likala Manzela à

La Communauté Bwela déclare le 2 août 2011 qu'il n'y a pas de peuples autochtanes dans son

Groupement.

$

Mbelo
Bobila
Bobila
Bosamboda
Bosamboda

Annexe 02

Délégation de sigr ature

du Gérant Statutaire à Richerd Garrigue

SOCIETE DE DEVELOPPEMENT FORESTIER

SODEFOR
KINSHASA — R.D.C.

Délégation de Signature

Je soussigné, JOSE ALBANO MAIA TRINDADE, Gérant Statutaire de
la Sodefor, certifie donner délégation de signature à

Monsieur Richard GARRIGUE
Responsable de la Certification
Afin de signer, au nom de la Société la

Clause Sociale du Cahier des Charges du Contrat de Concession
Forestière

Avec le Groupement BWELA pour la garantie 23/03.

Fait à Kinshasa le 13 juillet 2011 pour servir et valoir ce que de droit.

Avenue des Poids Lourds 2165 - KINSHASA — CIGOMBE
& > * Fax : (00243) 88 40 011 - E-Mail : sdr.2165@ic.cd - N.R.C. 32414 — KIN — ID. NAT. K 25452A — IMP - EXP. K 26458 T
+ Ÿ
Annexe 03

Titre de la Garaiitie

023/CABIMIN/AFF-ET 2003

du 4 avril 2003
° : REPUBLIQUE DEMOCRATIQUE DU CONGO
| NH | MINISTERE DES AFFAIRES FONCIERES,
- ENVIRONNEMENT ET TOURISME

| LE MINISTRE

| GARANTIE D'APPROVISIONNEMENT

CONVENTION N° O3 /CAB/MIN/AFF-ET/03 DU Q 4 AVR. 2003
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

ENTRE 5 La République Démocratique du Congo, représentée par le
Ministre des Affaires Foncières, Environnement et Tourisme,
® Monsieur Jules YUMA MOOTA,
ci-après dénommé le Ministre.

ET : La Société de Développement Forestier (SODEFOR),
représentée par Monsieur José ALBANO MAIA TRINDADE,
ci-après dénommé l'Exploitant.

PRELIMINAIRE

5... Vu, tel que modifié et complété à ce jour, le Décret-loi Constitutionnel
: n°008 du 27 mal 1997 relatif à l'organisation et à l'exercice du pouvoir en République
- -Détiécratique du Congo tel que modifié et complété par le Décret-loi Constitutionnel
: n°074 du 25 mal 1998, le Décret-loi n°122 du 21 septembre 1999 :

+ Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
lt 1973 portant régime général des biens, régime foncier et immobilier et régime
sûrètés ;.
à: Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet

1076 fixant, lés'attibutions du Département de l'Environnement, Conservation de la
Nalüre ét Toutlëmé ;

Hit Révu: l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
dirétiohs et dé’ services au Département de l'Environnement, Conservation de la
Nature st Toutisme ; ‘

Vu, telle que modifiée et complétée, l'Ordonnance n°79-244 du 16
.octoble 1079 fixant les taux et règles d'assiette et de recouvrement des taxes et ;
SVähcés en matière administrative, judiciaire et domaniale perçues à l'initiative dû
Débäñéiént dé l'Environnement, Conservation de la Nature et Tourisme.

ii |
Vu l8.Décret n° 142/2002 du 17 novembre 2002 portant nomination ke
68 du Gouvémement de Salut Public ; | È

4 Ÿ

2

nvironnement et
: une saine
directives ét mesures dans l'utilisation

( Vu la responsah du Ministère

Tourisme d'assurer lé pé des
gestion forestière, utilisant toutes rréthod
des ressources disponibles ;

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,
pour soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et
continu en matière première pour ses usines de transformation situées à Nioki, dans
la Province de Bandundu et à Kinshasa, d'une capacité annuelle totale de 72.000 m3
de produits finis, nécessitant un approvisionnement en grumes de 240.000 m3.

Vu que l'Exploitant a répondu de façon satisfaisante aux critères et aux
procédures de la décision n°002/CCE/DECNT/84, relative à la garantie
QT" en matière ligneuse et à la lettre d'intention ;

Vu la demande de réaménagement des garanties d'approvisionnement
introduite par la SODEFOR (cfr. sa lettre n°018/GS/JAMT/2003 du 20 février 2003) ;

Attendu qu'il y a lieu d'accéder à la demande de la SODEFOR en lul
octroyant une garanti d'approvisionnement en remplacement de la garantie
couverte par la convention n° 021/01 du 21/05/2001 de 171.916 ha ;

IL À ETE ARRETE_ET CONVENU CE QUI SUIT :

Atticle 1% : La garantie d'approvisionnement porte sur un volume théorique
annuel de 38.100 m3 de grumes réparti comme suit (source SPIAF):
ESSENCES VOLUME (m3)
(i] Afrormosia 2.000
lroko 7.000
Ebène 1.000
Tiama 1.100
Kosipo 1.500
Sapelli 5.000
Sipo L 3.000
\ Acajou d'Afrique 250 l
latandza 300
Tola 1.000 .
Longhi 500
Bosse 200
Limbali 11.000
Padouk 300
Dibetou 100
Mukulungu 500
( Bilinga 300
- Angueuk 500
Dabema 250 À
3

fl @ Tshitola 500

Niove 600
Emien 1.200
. Total 38.100
Ï
: Article 2 : Ces bois seront prélevés dans une unité d'exploitation localisée
Ï comme suit :
| Province : Equateur District : Mongala
i Territoire : Lisala Localité s

Lieu *: Bloc Lisala , Superficie : 170.000 ha

Ï Atticle 3 : Cette forêt ou portion de forêt est circonscrile dans les limites
| suivantes :

Au Nord : La rivière Mongala, à partir de son confluent avec la rivière
Libeanu, ensuite remonter la rivière Motima jusqu'à la
Î rivière Ngwakade :

Au Sud : Le tronçon de la route principale compris entre les villages
Mbokutu et Bonguma ;

| AlEst : Suivre le cours de la rivière Ngwakade à partir de son
intersection avec la rivière Motema jusqu'à sa rencontre
avec le sentier qui mène au village Mongombe-Moke,
“enfin les tronçons de ce sentier et la route secondaire
Ÿ jusqu'au village Bonguma ;

A l'Ouest : Par la rivière Libeanu, ensuite suivre la route secondaire
jusqu'au village Mbokutu.

Les grumes ainsi récoltées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à
l'éxportation suivant la réglementation en vigueur.

, - Aussi, aucune grume ne pourra être vendue à des liers, ä niolné

| d'autorisation écrite du Ministère.

K /

fi) Article 5

Atticle 6

Le Ministèré accordera à l'Exploitant les droits suivante eur son unité
d'exploitation :

5.1 Le droit exclusif de récolter les ärbres exploitables identifiés à
l'article premier ou autres essences à promouvoir.

5.2Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers ;
Les Infrastructures routières construites par l'Exploitant sont
propriétés de l'Etat à la fin du contrat.

5.3Le droit de flottage de, radeaux et de navigation privée sur les
cours d'eau et les lacs, ainsi que le droit d'utiliser les routes
publiques pour transporter, à titre privé, des produits forestiers
exploités ainsi que les produits de transformation.

En contre partie, l'Exploitant sera soumis, de façon inconditionnelle,
aux obligations suivantes :

6.1Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

6.2 Assurer la protection forestière de l'unité d'exploitation ;

6.3Présenter dans les détails prévus toutes demandes annuelles de

permis de coupe, tout rapport trimestriel et rapport après coupe,
ou d’autres rapports prévus par la réglementation en vigueur ;

6.4 Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur à la date de la signature de la
convention n°021/01 du 21/05/2001;

6.5informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de fusion,
de vente affectant la propriété de l'usine de transformation, objet
du contrat et d'en obtenir la ratification du Ministère ;

6.6Respecter la réglementation sur l'exploitation, la
commercialisation et l'exportation des produits forestlers ;

6.7 Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

6.8Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier ;

6.8Procédet à la récolte minimale de 10 m3 de bois à l'hectare s
‘les superficies exploitables si le volume sur pied le permet.

|
dpi 4à

‘e
Article 7 : La présente convention est effective à la date de sa signature
È jusqu'au mois de mai 2026
Article 8 : Le non respect d'une des clauses de la convention par l'exploitant
entraînera la résiliation immédiate et automatique de la présente.
0 4 AVR. 2003

Fait à Kinshasa, le

SIGNATAIRES AUTORISES

(
+ LE MINISTRE, —

AA
jonsieur José ALBANQMAIA TRINDADE =lr. YUMA MOOTA=

Pour la SODEFOR
Route des Poids Lourds n° 2165
Kinshasa/Gombe

Fait à six exemplaires

4. Exploitant
2. Cabinet du Ministre
Le - 8, : Secrétaire Général à l'ECN
4. Direction de la GF :
*5.“ Gouverneur de Province
‘6. Coordinäteur Provincial de l'ECN

JE, ….
& N
HO DZ 9812 TIVLOL HIDIJMIANS 22
oHOve 91f/77/7/35n39v93uvW 31914434n

DHO00'0213914434n8S e

NN NET: (=) DHOH2IS I
| e anajonb3 } 9p aouA0 DL?" Sn PR 81 Hp
LAD11300S:70 MOIATA NA UN IGN II
Annexe 04

Notification de la Convertibilité
Garantie

023/CAB/MIN/AFF-ET/2093

Lettre n° 4866/CAB/MIN/ECN-T/: 5/JEB/2008
du 6 octobre 2008
RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le 6 OCT 2908
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

N° HE JCABIMINIECN-T/15/JEB/2008

Le Ministre

A Monsieur le Directeur Gérant
de la SODEFOR
à Kinshasa/Gombe

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°131

Monsieur le Directeur Gérant,

A l'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°023/03 du
04/04/2003, située dans Le Territoire de Lisala, Province de l’Equateur remplit les
critères de convertibilité définis par le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par le décret n°08/02 du 21
janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de La présente, à vous mettre en contact
avec Le Ministère de l'Environnement, Conservation de La Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur Le Directeur Gérant, l’expression de ma considération
distinguée. . il

Avenue Papa Heo (E:
B.P. 12.3481

$

mail : re_minev@yahoo.fr
Annexe 05

Superficie utile de la Garantie

023/CAB/MIN/AFF-ET/2003
Notification SPIAF

avril 2006
D

= ce Lomme bem

Récapitulatif des superficies exploitables actualisées des concessions forestières de

la SODEFOR
_ | surerricue | superricue |superricre a| PER |
Ne | Converrronl TERRITOIRE gLoc convenTion | exPLorTaëLe | LMBAUT PUR | VISE
ns ua) CAUSE Cu)
Gazon Josuwe  [isoko | 157000 121785 [ 2 | ins
Congo Jusunou Maïko | 190000 153982 | 6789 | 147193
Toisa0es  JKuru Nioki - Kutu 38 000 79613.  - 79 613
conan  [Basoko Basoko | 181000 173200 | 6566 166 634
Gn00 WU __Jasiono 83600 | 81722 Te 81 722
02200 Nkawr [130000 1 97 930 9 000 88930
si Lisala | 170000 115283 | 16781 99 002 |
Bombuli 46 000 a80s | | asiss
BUHBA Dua | 168000 65388 | 1106 |
| nonGo/LUKOUELA |Mtandembelo | 160 350 106795 | 209 | 106566
| L Bono | [Bikoro | uéoon | 54229 de : [ 522
E OSHWE Bonkita | 130600 154939 | 154 9°
| GHWE — pe, 7 148000 | 166407 | « 7 166407
CUT foie | 220000 | 153897 | - | "7
ose LL Nongeturi 107 500 130 627 | _ [130 6
Lo ; ci 1e
INONGO . [Isongo 113 900 104 910 . _1549 La
. 7 | nine 1. us pas
39 951 17684949

© Le Directeur hef.de-

AD DAS

Jérôme + vi Khete

Annexe 06

Cartes de

Localisation de la Garantie 023/03

Positionnement de la Garantie
023/03

[TO IOJX DSOYSUIY (000 000 € : +} oBuog #40 oydndey 0HE20O US À ‘AU dEJN : SES 3p pUT4

#013q0S uorsse2u09
ejeS17 - £OJEZ JueweuuoIsiAo1ddy,p HUILE e] ep UonesII220
oBu07 np anburasomarr anbr'andey

LEOT IRIS LE PSOYSH 0008/€0/50 nP 65/62L 38 0002/€0/50 NP 85/61 JeSpue] seelu] 610$

ER

MLCCE TA

vnases are AY

108 np uonedn2g

eesi7 - CO/CZ JUoWwouuoisiAo1ddy,p 2qur189
auslLuauuosOd 2p 2127
oëuo np uv1sous( enbqn de

Annexe 07

Carte de
Localisation des Groupements
concernés par les quatre premières
Assiettes Annuelles de Coupe

de la Garantie 023/03
LIO PRIS TT ‘PSOYSMIN 0002/€0/50 nP 65/61 18 0002/€0/50 NP 85/62L 1eSpue 1 Sabu] :291N0$

si

BE

contes Run
ae ere AY
JUNE MESSE

DORE
DEP

108 np uogedng

EM DOuZ Er

LEA

ejeSIT - CO/EZ juawouuoisiAo1ddy,p snueieo
suawednoio s2p 2ue7

oBuo np uo1som2Q en baqn dry

{ Le l l { l

Annexe 08

Compte rendu de la réunion de

Négociation
entre
la Sodefor
et le Groupement BWELA

du 2 août au 4 août 2011
SOCIETE DE DEVELOPPEMENT FORESTIER
“SODEFOR"

A l'attention de Monsieur l'Administrateur du Territoire
Messieurs les Administrateurs du Territoire Assistants
Monsieur le Superviseur de l'Environnement
Tous quatre à Lisala

Monsieur le Chef de Secteur à Makomu
Monsieur le Représentant de l'ONG AMAR à Mabela
Monsieur l'Abbé Lindo à la mission de Mondongo

Groupement NDEKE

Chef de Groupement
Monsieur Mokpange Alphonse

Capitas et notables

Monsieur Mopolo à Mabela
Monsieur Mondengele à Mayebe
Monsieur Mbambo à Ngoniba
Monsieur Kuma à Marie A
Monsieur Ngangi à Capsa
Monsieur Manzela à Bodobu
Monsieur Ngbesu à Epate
Monsieur Enzingele à Mabala Nzili
Monsieur Pela à Bopimbwa
Monsieur Mogala à Capsa

Membres du Comité de Négociation
Monsieur Egbango Ngonde à Ndomde
Monsieur Monzanga Mondonga à Bopimbwa
Monsieur Ndombo Masimo à Bodobu
Monsieur Esimbo Monbongo à Mabela
Monsieur Emelikuma, à Ndeke Mokabi
Monsieur Efonga Makpendu à Mabela
Monsieur Angbalu Ngele à Marie B

Monsieur Lindolotsibula à Bonguma
Monsieur Masolo Nzoli à Epate
Monsieur Esimbo Mokobe à Ngomba
Monsieur Lungu Mokombo à Marie A
Monsieur Lindo Mongbongo
Monsieur Ngombo Mele à Mabela

Avenue des Poids Lourds 2165 - KINSHASA - GOMBE
NRC 32414 — KIN — ID.NA.KIN 25452A — IMP,..EXP K 24658 T

&
Groupement BWELA

Chef de Groupement
Monsieur Likongo Mambuku à Epesa

Capitas et notables

Monsieur Libula Mogbai à Sambo
Monsieur Mosombi Nzambe à Sambo
Monsieur Masimo Moussa à Lingobo
Monsieur Mbalonga Molangi à Lingobo
Monsieur Nzema Lungu à Epesa
Monsieur Dua Ndumbe à Epesa
Monsieur Manzela à Mbelo

Monsieur Bolili Mangbundu à Bobila
Monsieur Camille Lingogo à Bosangu

Monsieur Edimbo Esulu, ancien Chef de Groupement à
Bosambola

Madame Alambwa à Mbelo

Membres du Comité de Négociation
Monsieur Monganza Akpoda à Sambo
Monsieur Mosombi Nzambe à Sambo
Madame Mawete Mangbundu à Sambo
Monsieur Ngambo à Lingobo

Monsieur Nzenze Lighbeme à Lingobo
Monsieur Lidjongo Manzela à Epesa
Madame Nzengi Lungu à Epesa
Monsieur Stani Mogami Andabo à Mbelo
Monsieur Maurice Poli Asuka à Mbelo
Monsieur Lisedi Mokonza à Bobila
Monsieur Motingeya Mobuda à Bobila
Monsieur Ngbesu Mokembi à Bosamboda
Monsieur Likala Manzela à Bosamboda

Groupement BONGOMBO

Chef de Groupement
Monsieur Remy Akongo Mondonga à Bongombo Centre

Capitas et notables

Monsieur Emeli à Bongombo Centre
Monsieur Ngepa à Bokanga

Madame Assepabi à Bongombo Moke
Monsieur Akakana à Bongombo Centre

Avenue des Poids Lourds 2165 - KINSHASA - GOMBE
NRC 32414 - KIN — ID.NA.KIN 25452A — IMP. "A T

P

SOCIETE DE DEVELOPPEMENT FORESTIER
“SODEFOR’

Transmis copie pour information à
Monsieur le Gérant Statutaire, Kinshasa
Monsieur le Chef de Chantier Lisala

A l'attention de
Monsieur l'Administrateur du Territoire Assistant à Lisala

Lisala, le 30 juillet 2011

Objet : Négociation de la Clause Sociale du Cahier des Charges
Réf:  09/07/11/RG/I
Monsieur l'Administrateur, Mesdames, Messieurs

Nous avons le plaisir de vous inviter à la réunion de négociation de la Clause Sociale du Cahier des
Charges de la garantie 23/03 Lisala, entre la Sodefor et les Groupements Ndeke, et Bwela

Cette réunion se tiendra à la salle de la mission de Mondongo les 2, 3 et 4 août prochains. Le début des
travaux est prévu pour le mardi 2 août à 10H00.

Bien entendu un per diem sera versé aux personnes invitées afin de couvrir les frais de cette réunion
Comptant sur votre présence,

Veuillez agréer, Monsieur l'Administrateur, Mesdames, Messieurs, l'expression de nos sentiments de
franche collaboration.

Le Responsable de la Certification

Richard Garrigue

Avenue des Poids Lourds 2165 - KINSHASA - GOMBE
NRC 32414 — KIN —/D.NA.KIN 25452A - IMP...EXP K 24658 T

ÿ CSS
Réunion de Négociation de la Clause Sociale du Cahier des Charges

Garantie 23/03

Programme

Mardi 2 août 2011

Thème

Intervenant

Horaire

Accueil des participants / café Organisation 09H00 | 101100
Mot de [Administrateur du Territoire AT Liete Ekrikiti Ekumete 10H00 | 10H 0
| Mot du Chef de Secteur Jules Ebanda Mambuku IGH10 | 10H 0
Mot du Chef de Groupement Bwela Likongo Mambuku : 10H20 | 10H 0
Mot du Chef de Groupement Ndeke Mokpange Alphonse 10H30 | 10H10
Mot du Chef de Groupement Bongombo Remy Akongo Mondonga 10H40 | 10H50
Mot du Représentant des Confessions Religieuses | AbbéLindo 10H50 | tits
| Mot des ONG accompagnatrices PABO L 11H05 | 111120
Mot de la Sodefor Ron niH20 | 111135
Présentation des participants Participants 11H35 | 12H15
Présentation du programme Gabriel Mola 12H15 | 12H30
| Déjeuner 12H30 | 141100
Identification des parties prenantes aux négociations Gabriel Mola 14HO0 15H00
| Exposé sur le cahier des charges | RER ob 15H00 | 151130
Echange Ensemble des participants 15H30 | 16100
Synthèse et Clôture de li réunion Maurice Mokaribo 16H00 | 161 15

Mercredi 3 août 2011

[ LS
Thème

Intervenant

Horaire

Accueil des participants Organisation 08H30 | OSI 15
| Lecture et adoption du PV du 2 août Secrétariat L 08H45 | 091 00
Lecture commentée de l'arrêté 023 Gabriel Mola 09H00 | 101 30
Echange Ensemble des participants 10H30 | 111 00
Pause-café . 11H00 | 111130
Déjeuner 13H00 | 141100
Présentation des besoins de la population entend L | 14H00 | 151100
Echange L Ensemble des participants 15H00 | 161100
| Synthèse et Clôture de la réunion Maurice Mokambo 16H00 | 16115

T

jeudi 4 août 2011

Thème Intervenant Horaire
Accueil des participants Organisation 08H00 | 08H30
Lecture et adoption du PV du 3 août Secrétariat 08H30 | 09H00
ed Richard Garrigue / EL où ou
Evaluation chiffrée des projets Maluka Mantotila 09H00 | O91 ‘0
Echange Ensemble des participants 09H30 | 10100
Pause-café 10H00 | 10115
Choix des infrastructures dans les deux Comités de négociation 10H15 | 111100
| groupements .
HE : intcaté Richard Garrigue / ;
Etablissement planning des réalisations Maluka Mantotila : 11H00 | 11130
. Richard Garrigue / n
S " 3 C
| Ajustement des budgets Maluka Mantotila 11H30 | 121100
Déjeuner 12H00 | 13H00
Lecture des clauses sociales complétées Gabriel Mola 13H00 | 141100
Signature Personnes concernées 14H00 | 151100
Mot de clôture du Chef de Groupement Bwela Likongo Mainbuku 15H00 | 15H10
Mot de clôture du Chef de Groupement Ndeke Mokpange Alphonse 15H10 | 15H20
Mot de clôture du Chef de Groupement Remy Akongo Mondonga 15H20 | 151130
_Bongombo … .
Mot de clôture du Chef de Secteur Jules Ebanda Mambuku 15H30 | 151140
Le Richard Garrigue / : k
Mot de clôture de la Sodefor Maluka Mantotila | 15H40 | 161100
Clôture de la réunion AT Liete Ekrikiti Ekumete 16H00 | 161115

4

PV DE LA REUNION DE NEGOCIATION DE LA CLAUSE SOCIALE DU
CAHIER DE CHARGE DE LA GARANTIE 023/23 ENTRE LA
SODEFOR , LES GROUPEMENT BWELA ET NDEKE

Date : Le 02 Août 2011
Lieu : Salle Polyvalente Mission Catholique MONDONGO
Heure de debut : 10 h45
Les Participants :
L. Autorité Politico-Administratifs
-__ A.T(LIETE EKRIKITI EKRUMETE)
- Chef de Secteur Ngombe Doko ( Jules EBANDA)
-:_ Coordonateur de 'ECNT ( Camille LONGONGO)
Il. La SODEFOR
- Monsieur Gabriel MOLA ( Président de la FIB)
- Monsieur Richard GARRIGUE ( Résponsable de la

certification)
- Monsieur Simon MALUKA ( Chef de Chantier Lisa la)
LLE Les Confessions Réligieuses
- Abbé MADEKU Basile
- Pasteur Faustin GAMBALA
- Pasteur Henriette BOSSE
-__ Donatienne NGBOGBO (ASOLIF)
IV. Facilitateur
- Monsieur Maurice MOKEMBI (Représentant PABO)
Modérateur

V. Les participants des communautés (voir liste en annexe)

Début de la réunion

La réunion a commencée par l'hymne national suivi d’une courte prière faite par
l'Abbé vicaire de la paroisse MONDONGO.

Après la prière le modérateur Monsieur Maurice MOKEMBI a fait remarquer aux
invités que nous avons commencé la réunion avec un retard de quarante-cinq
minutes.

Le modérateur a présenté le programme de la journée ensuite, il a donné la parole à
l'Administrateur de Territoire : Ÿ

L’A.T de Lisala

Il a commencé son adresse en saluant et en souhaitant la bienvenue à tous les
conviés.

Il a dit que la réunion qui nous unie entre dans le cadre des cinq chantiers du Chef
de l'Etat de la R.D.C, son Excellence Monsieur Joseph KABILA KABANGE

Les communautés riveraines vont pouvoir travailler en partenariat avec la SODEFOR
pour leur bien-être

Vous devrez créer des comités de gestion qui vont bien gérer vos affaires dans la
communauté; le programme qui sera établi doit être présenté chez l'Administrateur
pour un meilleur suivi; choisissez les personnes honnêtes et transparentes.

Il ne faut plus bloquer la route à la Socété dans l'exercice de ses activités, laisser la
travailler librement.

Je vous invite à la discipline pendant la négociation et je vous remercie

Le Chef de Secteur Ngombe Doko

Il a dit : Personne d'entre nous n'ignore le but de notre présence dans cette salle;
c'est comme l’a dit Monsieur l’A.T : Négociation du cahier de charge.

Nous remercions la SODEFOR pour avoir accepté de rester avec la population des
goupements BWELA, NDEKE et BONGOMBO pour les négociations

J'invite la population riveraine de se pencher sur les interêts communautaires et non
les intérêts privés, je vous remercie.

Le Chef de Groupement BWELA

La préoccupation du Chef de groupement BWELA, Monsieur LIKONGO est axée sur
les années anterieures que la SODEFOR a exploité depuis l'Année 2004 sans
pouvoir négocier et voici aujourd'hui en 2011, elle vient pour.les négociations, est-ce
que dans l'actuelle négociation la SODEFOR tiendra compte des années passés ?

Mr Richard GARRIGUE

Il a remercié tous les invités dans la salle, a également remercié les services rendus
par les deux ONG à savoir AMAR et PABO qui se sont demenées pour préparer le
terrain, mais a promis au chef de groupement BWELA que toutes les questions
posées auront bel et bien leurs réponses dans la transparence.

Présentation de la délegation de Kinshasa

Mr Richard GARRIGUE, Chargé de la certification
Mr Gabriel MOLA , Président de la FIB et ancien Gouverneur de la Province de
l'Equateur.

Qu’entendons-nous par la certification ?

Mr Richard GARRIGUE a expliqué que c'est la gestion durable de-ta-forêt.pour le
développement, c'est pour cette raison que Monsieur José AEBANO: lé Gérant
Statutaire de la SODEFOR lui a confié cette charge afin/f é
population riveraine sur les clauses sociales.

Mr GARRIGUE a brandi les preuves signés du Ministre de l'ENCT ainsi que celles
signées par Mr ALBANO afin que la population riveraine ait confiance en lui

Il a ajouté que nous avons dejà fait 8 clauses ailleurs ce qui a entrainé un retard pour
arriver à Lisala, car cette clause est la 9ème, il ajoute encore que nous voulons un
dialogue sincère et transparent dans le processus de négociation

Nous allons tout faire pour que les clauses soient signées par les parties concernées
dans trois jours à savoir ( Gpt BWELA et NDEKE ainsi que la SODEFOR)

De 11h 30 à 12 h 15 pause

Présentation des participants

Chaque membre qui était dans la salle s'est présenté

Présentation du programme

Le président de la FIB a fait la lecture du programme pour les journées du 03 et 04
Août 2011

Identification des parties prenantes de la négociation

Nous avons dit que nous devons travailler dans la transparence, nous allons mettre
toutes les parties visibles dans la clause sociale tels que définies dans la garantie
023/03 et chaque copie est remis à l'A.T l .

Les cartes forestieres de la garantie 23/03 ont été projetées sur l'écran pour voir
ensemble avec la population riveraine les limites des groupements concernés et ces
limites furent adoptées, sans contestation (voir les cartes).

Présentation des lettres
Les lettres ci-après ont été présentées
< Titre garantie d'approvisionnement 023/03

+ __ Notification de conversion des titres du 06 Octobre 2008
+ __ Délégation de signature

Dans la définition des parties prenantes et toutes les lettres présentées à la
- population riveraine, Mr Richard GARRIGUE et Mr Gabriel MOLA sont chargés de
négocier le cahier de charge

Identification des parties
+ __ Groupement BWELA (voir liste)
+ __ Groupement NDEKE (voir liste)

Toutes les listes des membres composant les deux groupements à savoir; les chefs
des groupements, les chefs des terres, les capitas et les notables furent validées à
l'unanimité

EXPOSE SUR LE CAHIER DES CHARGES

Le cahier des charges est composé de deux parties
1. PLAN DE GESTION

Nous devons savoir où travailler, comment travailler et qu'est-ce qu'on va produire?
La clause sociale depend du plan de gestion qui va nous montrer la surface dans
laquelle nous allons travailler sur notre garantie 23/03

Superficie de la garantie 23/03 est de : 170,000 Ha

Superficie à Exploiter 115, 283 Ha
Superficie avec Limbali : 16, 281 Ha
Supêérficie utile sans Limbali : 99,002 Ha

La Loi dit que l’éxploitant doit éxploiter 1/25 par année, si nous prenons la superficie
sans Limbali 99,002 Ha / 25, nous avons 3 960 Ha/ an à éxploiter, car l'Etat donne la
forêt aux éxploitants pour une durée de 25 Ans.

La prémiere assiette annuelle de la coupe année 2011 est de 4028 Ha, la 2ème
assiette pour l'année 2012 est de 3930 Ha, 3ème assiette pour l'année 2013 est de
3940 Ha et la 4ème assiette pour l'année 2014 est de 4028 Ha.

Nous avons pris tous les blocs que nous avons exploités et les inventaires de la forêt
nous donnent la moyenne par hectare pour les données estimatives

Tableau des volumes prévisionnels garantie 23/03 lisala

Nous comptons plus de 750 espèces des bois inventoriés en RDC réparties en cinq
classes :

1 Essence qui se vend facilement

2 Essence connues, mais qui demande la promotion pour la vente

3 Essence que les gens commencent à connaître, mais qui ne se vend pas à
l'extérieur

4 Essence connues uniquement par les botanistes

5 Essence connues et appréciées : AFRORMOSIA à l'Equateur et WENGE au
Bandundu.

Question :

Le tableau qui vient d'être présenté est pour le grouppement BWELA ou ensemble
avec celui de NDEKE ?

Réponse : Le groupement BWELA a trois assiette (2011, 2012 et 2013) par contre la
quatrième assiette est celle du groupement NDEKE (2014), donc ce tableau est
pour les deux groupements concernés à la signature des clauses

Question :
La clause que nous voulons signer est pour une durée de combien d'années?

Réponse :
La garantie 23/03 a une durée de 25 ans, par contre la clause entre BWELA ,
NDEKE et la SODEFOR est pour 4 ans, l'Etat exige aux.sociétés de présenter un
plan d'amenagement dans un délai de 4 ans, si il y a retard, l'Etat ajoute une année
afin que ce plan soit présenté ( 5ans) LL

Ilest précisé dans l’article 3 de la clause sociale que les parties concernées’ pe
d'un commun accord et moyennant un avenant, modifier une quelcondu Î
présent accord :

?

Question:

Pourquoi parlez-vous seulement de la coupe et non de reboisement ?

Réponse :

Il nous faut un plan d'aménagement durant les quatre années, car ce plan vise à la
gestion durable de la forêt, donc l'exploitant doit tenir compte de l'equilibre
environnemental, social et eviter que la biodiversité s'épuise dans la forêt, etc.

Le reboisement n'est pas la charge de la société, mais c'est le Ministère de l'ENCT
qui a ses services spécialisés pour cette fin, car nous payons la taxe de reboisement
avant que les bois quittent le pays pour la vente à l'Europe, donc à MATADI , sans
ce payement , nos bois ne peuvent être exportés. Veuillez demander à l'Etat où va
l'argent que nous payons pour le reboisement, en plus le reboisement ne se fait pas
en forêt, mais c'est dans la savane, veuillez consulter les responsables de l'Institut
Agronomique de MONDONGO, ils vous diront si nous ne vous disons pas la vérité
sur ce point.

Tableau des calculs prévisionnel
(Voir le tableau)

Question : : . ie
Vous avez dit que par Ha vous coupez seulement un arbre, mais dans la forêt qui est
la nôtre nous voyons 5 à 6 arbres sur place, donc dans un Ha , qu'en dites-vous?

Réponse :

On coupe à peu près une tige/Ha, donc pour 1000 Ha, nous aurons environ 1000
arbres, allez consulter nos parcs, nulle part vous ne verrez le numéro d'un arbre au
delà de 1000, car chaque arbre a son numéro dès qu'il est coupé, en plus tout arbre
n'est pas a couper comme vous le pensez, il ya des normes pour qu'un arbre soit
coupé, le diamètre, raison pour laquelle nous demanderons que vos fils soient
formés afin qu'ils sachent comment cuber un arbre et en ce moment nous parlerons
le même langage, car il n'y a aucune raison de vous tromper, cet argent que vous
voyez sur le tableau pour les deux groupement est le Vôtre, mais si nous réalisons
par exemple un excédant, votre prévision sera à la hausse , mais nous sommes
certains que les données approximatives avancées sont réelles.

A la préoccupation sur la validité des estimations de la production, un membre de la
communauté locale a souhaité voir FRM réaliser le travail d'inventaire forestier

Ce souhait a rencontré la préoccupation de la Sodefor, qui a confirmé que ce travail
serait effectué par FRM dans les prochains mois à Lisala

La réunion s'est terminée à 17 h 40
MERCI

Pascal EBITI
Sécrétaire Rapporteur

TIOT IS IT ‘PSoUsx 0002/€0/60 NP 66/61 12 0002/€0/S0 NP 85/61 1espue7 sebeuu] :891n0$

18ql spuobor
uogŸ esad3 F

2xoni equezuorl den CTEON

Elo pun4og

eeSI7 - CO/£Z JUeweuuoisiAo1ddy,p ajueies

ÿLOZ-LLOZ Uoneyojdxa,p ajjeuorsiAg1d aJ189

oëu07 np 2uP120M2Q 2nbrqn d?y

EXT %SL ep lueueAe1d ap xne} UN 88 UOHE}OIdXS,P SINSUAIUE SJEJNSEI SP }2 uonsedsoid e] 2p Sanssi saauuoq

SENS
EvL LE 174 28 À 189 z/8 1 VIOL
RE
= ë NONTINANN |
= … [ : = NNÿg vONvA
[ L [ [ # oùvA
98 gk it 9k Lt 3ONIL3
s ns sé 2 L 3131V)
rc6 Bt AX4 AA £Ez © My
2 CI = 2 = T0OHON3AO
= = Ê Ê DE TAOIN
[ L h u [ VZONVLVI e
… 2 L = = no11q (ll
: si =. w “ - VN38va
= = E = E VONIENS
a a “ = 2 VONT
3 = L ns É: OXv)
OpLE 844 L472 L272 +64 viol
€96 6Ec Eve LET 174 VNYIL
[ = # L = VIOLIHOL
£S0 S LETA Lib 9vc LIT ht Odis
[224 604 EL LELE £otE EL EL IadvS
LrE s8 98 v8 98 xHNOQvd
= # [ = 4 IavOW
4 L s oi [ IHONOT l
a G € E G OdlSOH
£l69 72 1vLt Eva 1v£t OXOëI
E86 pre Gbe, Eve Gpe no1381Q
[ 2 u [ L 39N0O41 3$504
422 an €rt OkE €bL © HIV19 3504
[ L [ s VONYNOS
. n L L = AHONINVY/|
6t8 1 O6 + 6/61 LEG L 6/6 L VISOWHO AY | A
Gp6E 8207 0E6€ 8207
ÉRETS eoens 29eJns ÉRETS ÉAIEMTMEe)
1VLOL © LuoN esse)
row € Owv Towv L owv
v1vsn 3HIOLSN3L
VIVaNION LORLSIQ

V1VSI1 EO/EZ FILNVHVO SIANNOISIAIHd SINNTIOA S3Q 1N97V9

g
, LISTE DE PRESENCE DU 3 AOÛT A LA NEGOCIATION DE LA CLAUSE
SOCIALE DU CAHIER DES CHARGES DE LA GARANTIE 23/03

N°

a'érdré Noms Fonction
1 Liete Ekrikiti Ekumete Administrateur du territoire
2 Camille Logombo Superviseur de l'environnement
3 Maurice Mokambo Représentant PABO, modérateur
4 Jules Ebanda Mambuku Chef de Secteur
5 Abbé Madeku Basile Représentant confessions religieuses
6 Pasteur Joseph Duaganzi Confessions religieuses
F2 Pasteur Faustin Gambala Confessions religieuses
8 Pasteur Henriette Bosse Confessions religieuses
9 Donatien Ghogbo ASODIF

BWELA
10 {Likongo Mambuku Chef de Groupement
11 Libula Mogbai à Sambo Capita/Notable
12 Mosombi Nzambe à Sambo Capita/Notable
13 Masimo Moussa à Lingobo Capita/Notable
14 Mbalonga Molangi à Lingobo Capita/Notable
15 Nzema Lungu à Epesa Capita/Notable
16 Dua Ndumbe à Epesa Capita/Notable
17 Manzela à Mbelo Capita/Notable
18 __|Bolili Mangbundu à Bobila Capita/Notable
19 [Camille Lingogo à Bosangu Capita/Notable
20 Edimbo Esulu à Bosambola Capita/Notable
251 Alambwa à Mbelo Capita/Notable
22 Mbonzili Afumba Capita/Notable
28, Monganza Akpoda à Sambo Comité de Négociation
24 |Mambuku Ngambo Comité de Négociation
25 _|Mawete Mangbundu à Sambo Comité de Négociation
26 _|Ngambo à Lingobo Comité de Négociation
27 Nzenze Ligbeme à Lingobo Comité de Négociation
28  |Lidjongo Manzela à Epesa Comité de Négociation
29  |Mobuka Likongo à Epesa Comité de Négociation
30 _|Stani Mogami Andabo à Mbelo Comité de Négociation
31 Maurice Poli Asuka à Mbelo Comité de Négociation
32 Lisedi Mokonza à Bobila Comité de Négociation
33 |[Motingeya Mobuda à Bobila Comité de Négociation
34 |[Ngbesu Mokembi à Bosamboda Comité de Négociation
BWELA .

35 Likala Manzela à Bosamboda Comité de Négociation
36  |Lifolo Embanzo Notable
37 Engobe Notable
38 |Masambi Gaston Société Civile
39 Engule Leopold à Mbelo
40 |Mongengo Popo à Bosamboda
41 Makembo Auguy à Mbelo
42 |Eyango Mosiso à Mbelo Capita/Notable
43 Mosombi Gaston Capita/Notable

ND

KE

4

®

44 |Mokpange Alphonse Chef de Groupement
45 |Mopolo à Mabela Capita/Netable
46 _|Mondengele à Mayebe Capita/Notable
47 Mbambo à Ngomba Capita/Notable
48 Kuma à Marie A Capita/Notable
49 |Ngangi à Capsa Capita/Notable
50 Manzela à Bodobu Capita/Notable
51 Ngbesu à Epate Capita/Notable
52 Enzingele à Mabala Nzili Capita/Notable
Le] Pela à Bopimbwa Capita/Notable
54 __|Mogala à Capsa Capita/Notable
55 Egbango Ngonde à Ndomde Comité de Négociation
56 |Monzanga Mondonga à Bopimbwa Comité de Négociation
57 __[Ndombo Masimo à Bodobu Comité de Négociation
58 _ |Esimbo Monbongo à Mabela Comité de Négociation
59 |[Emelikuma à Ndeke Mokabi Comité de Négociation
60 |Efonga Makpendu à Mabela Comité de Négociation
61 Angbalu Ngele à Marie B Comité de Négociation
62 |Lindolotsibula à Bonguma Comité de Négociation
63 |Masolo Nzoli à Epate Comité de Négociation
64 |Esimbo Mokobe à Ngomba Comité de Négociation
65 Lungu Mokombo à Marie À Comité de Négociation
66 _|Lindo Mongbongo Comité de Négociation
67 Ngombo Mele à Mabela Comité de Négociation
68 Freddy Eyanga Notable
69 __{Luibuta Ndombo Notable
NDEKE
70 Mongbondo Tuba Leica
71 JP Libonga
72 Cesara Nguma
73 |Nzema Mabunde
74 Enzingele Adelard
76 Ngonzili
BONGOMBO
77 [Remy Akongo Mondonga Chef de Groupement
78 |Emeli à Bongombo Centre Capita/Notable
79 Ngepa à Bokanga Capita/Notable
80 |Assepabi à Bongombo Moke Capita/Notable
81 Akakana à Bongombo Centre Capita/Notable
SODEFOR
81 Gabriel Mola Négociateur
82 Richard Garrigue Négociateur
83 |Maluka Mantotila Chef de chantier
84 |Mubiayi Sungila Compilateur/secrétaire
85 |Ebiti Pascal Secrétaire
86  |Molemo honoré Electricien
87 Monbenga Lievin Chauffeur

Deuxième journée de la réunion de négociation de la clause sociale
Du cahier de charge de la garantie 023/03 entre les

Groupements BWELA, NDEKE et la SODEFOR

Date : Le 03Août 2011
Lieu : Salle Polyvalente Mission Catholique MONDONGO
Heure de debut : 09 h 05

Début de la réunion:

La réunion a commencée avec une courte prière faite par le pasteur Faustin
GAMBALA, suivi d’une intervention du Chef de Groupement BWELA, Mr
LIKONGO; réclamant sur la restauration ainsi que le logement au profit de la
Communauté de BWELA en disant que : “ Nous ne voulons plus manger des
poissons, mais prépare nous de la viande en plus cherchez- nous un logement ici à
MONDONGO au lieu que nous partions solliciter chez nos frères de la place;
cherchez- nous l'endroit où nous devons dormir et évitons de terminer les reunions en
retard.

LECTURE DU P.V DE LA REUNION DU 02 Août 2011

Après la lecture du P.V, le modérateur a posé la question à la communauté riveraine si
elle a bien suivie la lecture ou si il y aurait amendement;

Comme réponse :

Un intervenant du Groupement NDEKE a souhaité voir FRM réaliser le travail
d'inventaire forestier .

Réponse :Mr MOLA a repondu que ce souhait coincide avec celui de la SODEFOR ,
car d’ici peu de temp, la FRM sera ici à Lisa la dans la garantie 023/03

Deuxième amendement est celui de la forme de PV du 02 Août, car Mr MOLA a
souhaité que la liste des participants soit annexée à ce P.V

Réponse La communauté locale a approuvé cet amendement de Mr MOLA et le
secrétaire a annexé la dite liste au P.V

Après avoir inseré les amendements au P.V, celui ci est adopté à l'unanimité.

Lecture commentée de lPArrêté 023/CAB/MIN/ECN-T/28/JEB/10 , fixant le
- modèle d'accord constituant la Clause sociale du cahier de charge du contrat de
concéssion forestiere, par Mr Gaby MOLA.
Le président de la FIB a interpreté clairement l'Art 4 -relatif au transport, la
SODEFOR n'est pas autorisée de transporter les personnes et leurs biens, mais l'Etat
nous demande de faciliter les communautés locales tout en respectant les impératifs
sécuritaires, c’est-à-dire le nombre des personnes autorisées par la SODEFOR est de
15 Personnes et 5 sacs ,\comme passagers prioritaires n° 1 ,Les Travailleurs et leurs
Familles, n° 2 les ayants droits coutumier, n° 3 Les groupements où la SODEFOR
eéxploite,

Les communautés locales trouvent que ce nombre de 15 personnes et 5 sacs pour
chacun est moindre, voulant faire l'amendement, mais quelques uns a entre ele,
n n'ayant que, intention es ont jugés mieux que celte sport fi

V

ntervention de l’A.T

Il ya trois personnalités dans ce contexte à savoir :

- Les ayants droits,

- La SODEFOR et l'Etat
La présence de l’Etat est pour protéger les personnes et leurs biens, done au moment
où les communautés locales ne s'entendent pas avec la société: l'intervention de l'Etat
est nécessaire, car le sol et sous sol appartienent à Etat.
NB : chaque bateau avant de quiter le beach, le Commissaire Fluvial s’y rend afin de
faire le constat sur le tonnage et viseer le départ du bateau; au cas où les normes ne
sont pas respectées, la SODEFOR sera traduit devant les instances judiciaires.

Transport terrestre
Question : Le normbre de 5 sacs recommandés pour le transport fluvial sera-il de
même pour le transport terrestre ?

Réponse : Mr MOLA et Mr GARRIGUE ont dit que c’est au chef de chantier
d’apprécier,, car les camions grumiers de la société ne sont pas pour le transport des
mais, par souci d’assistance , le camion BENNE pourra prendre 5 ou 6 sacs, ceci avec
l'accord du Chef de Chantier.

Question: l’un de participant confirme que la société n’a jamais eu a assister la
population locale même dans le cadre d’une assistence sociale, comment le fairait-elle
pour le transport?

Intervention de Chef de Chantier :Mr MALUKA a dit : “ Nous avons eu a assister à
plusieurs reprises pour la population locale , comme exemple:

Je citerai le cas de Mr NGAMBO , chef de Groupement NDEKE, nous avons
contribuer à l’enterrement de sa chère épouse en donnant notre véhicule pour
transporter la disparue de Lisala à Ndeke; un autre cas de Mr MOSISO capita
de Mbelo à sa mort, c’est la SODEFOR qui s'est vecupée de transport du
defunt, nombreux d’entre vous présent dans cette salle ne peuvent nier notre
assistance dans des hopitaux et achat des produits phar maceutiques que nous
avons octroye en cas de difficulté pour ne citer que cela ..”

l'Art 9 a soulevé une question du Sécrétaire Academique de l’Institut Agronomique
de MONDONGDO, disant que la SODEFOR ne veut pas engager les Ingenieurs
ressortisants de leurs etablissement suite à une crainte que le chef de chantier voit que
les secrets de la SOCIETE seraient divulgués,

Comme réponse; le Chef de Chantier Mr MALUKA a répondu qu’il n’a aucune

‘crainte d’être remplacé où être trahi, car la SODEFOR n'a pas des secrets.mais il

ajoute que l'engagement d’un Ir Agronome ne relève pas de ses compétences étant
Chef de Chantier, mais plutôt de la Direction générale;comme exemple; il ya au sein
de la SODEFOR Lisala, Mr MOKOBE KOKO Gaston qui est originaire du
Groupement NDEKE exerçant les fonctions de chef d” équipe prospection.dailleurs
c’est lui qui nous amène tous les resultats de sondages et c’est un travailleur qui épate
même des Ir de formation,cette affirmation fut acclamée dans toute la salle et le Chef
de Secteur a demontré que les éxploitants ont besoin des'lr, mais ces derniers ne
voulant plus évoluer en forêt pour faire valoir leurs capac ils prefèrent de rester
dans le chômage en ville, or, lui aussi connaissant Mr MOKOBE Chef de la
propre SDR Lisala; le chef de secteur a rappeler que Mr MOKOBE a commencé
à la SODEFOR comme un machetteur, vu ses capacités convainquantes, la DS

Générale de la SODEFOR lui a confié les responsabilités de la prospection et sond ES
au chantier de Lisa la.

g
L’Art 10, le président de la FIB, Mr MOLA a éclairci en faisant appel à l'Art 44 du
code forestier et les explications furent bien suivies par la communauté locale

Le reste des Art ( de l’Art 11 au 28) ont été bien éclaircis par Mr MOLA , la
population locale a suivie avec attention et acclamation pour les explications données

Tra des groupes

Le président de la FIB, Mr MOLA a demander aux deux groupements de présenter
leurs besoins tout en choisissant l'ONG accompagnatrice , ainsi que la personne de la
société civile plus le gardien de fonds des developpements, pour le Gpt de Ndeke, ils
ont choisi comme gardien de leurs fonds de developpement; la société SODEFOR,
comme ONG accompagnatrice, l'ONG PABO sous la présentation de la personne
civile de Mr Maurice MOKEMBI du même ONG.

Par ailleurs le Gpt Bwela a responsabilisé la SODEFOR pour la garde de ses fonds de
developpements, pour l'ONG ainsi que la personne de la société civile; ils vont les
choisir au moment opportum.

Comme besoins pour la population de Bwela

- Construction des écoles:

1 Ecole primaire de 6 classes à Bobila,

1 Ecole primaire de 2 classes à Bosangu

1 Ecole Secondaire de 6 classes à Mbelo

1 Ecole Sécondaire de 6 classes à Bosambonda
- Ecole primaire à réha 4

1 E.P à Lingobo

1 E.P à Mbelo

1 E.P à Bobila

1 E.P à Bosamboda

200 Habitations familiales .

Achat de 4  Tronçonneuses, 2 bourses d’études
Universitaire, 1 Centre de Santé a rehabilitée à Bosangu, un à Mbelo et un à Bobila.

Une intervention de l’un des participants de la communauté Bwela à savoir, Mr
GBESU , Directeur de la SECOPER Lisa la : “Nous sommes d'accord pour la
signature du cahier de charge avec la SODEFOR, mais il ya deux aspects à savoir :
1 Exploitation antérieure de 2004 à 2006- de 2006 à
2008
2. De 2009 à nos jours,
En plus de ces deux aspects, il ya deux points qu’il ne faut pas oublier car dit-on le
linge sale se lave en famille, à savoir les événements malheureux à Mbelo où il ya eu
dérapage de la POLICE contre la population de cette localité plus le comportement de
Mr MALUKA, Chef de Chantier de Lisala qui doit s’amender au près
population de Bwela”

Après que Mr GBESU ait parlé en long et en large sur ces point
GARRIGUE est intervenu en ce sens;
Si nous ne faisons que rapporter le jugement sur nos passées tous ( SODEFOR et
Population de Bwela) nous n’atteindrons pas l’objectif de cette reunion qui est la
signature de la clause sociale, alors si nous nous pardonnons les uns les autres, notre
souci pour le devéloppement sera atteint.

Certains d’entre vous ici présent avaient participé à la reunion Inter Ministerielle et
savent que notre garantie a été convertie, le 06 Octobre 2008.

De 2008 à Décembre 2010, la SODEFOR a exploité dans le groupement BWELA,
aussi nous créditerons le montant des redevances correspondantes pour les fonds de
developpements de Bwela soit 82 827 $, donc nous allons prendre d'un côté le credit
et de l’autre côté le compte de tous les travaux réalisés par la SOBEFOR de 2008 à
nos jours (debit), ces derniers sont évaluer à 40.000 $ ( voir le tableau) ,si nous
ajoutons les previsions des assiettes 2011, 2012 et 2013 , cela fera l’ensemble des
fonds de developpements pour le Gpt Bwela, en estimant vos demandes, le montant
des infrastructures demandées est chiffré à 917 667 $ ( voir tableau)

Question de Mr GARRIGUE, est-ce qu’une maison est une infrastructure socio-
économique? aucune réponse valable de la part de la communauté Biwvela, Mr
GARRIGUE poursuit qu’ il faut prévoir les frais d'entretien, car tous les besoin sont
soumis à une commission, sachez- qu’elle va rejeter votre demande de construction
maisons.

En déhors de ces besoins, la population de Bwela avait oublier de mentionner
l’achévement du tronçon routier compris entre Ngwaka et MONDONGO de plus au
moins 7 km.

Comme besions de la population du Gpt NDEKE
1. Decortiqueuse multi système,
2. Construction de 4 E.P plus bureau dont :
Une à Ndembe, une à Mabela, une à Ndeke Bodobu et une à Mondongo .
Réhabilitation E.P Molende à Mondongo plus réhabilitation du refectoire de l'ITA
Mondongo, à construire un auditoire équipé en banc dont 25 bancs pour ISA
Mondongo, plus 4 Tronçonneuses type sthil: 090 et 070
Une machine électrique à bloc
Tole de B.G 32 : 100.000 Pièces.
Vu le temps, l'intervenant a remis des tableaux de devis chiffrés aux participants pour
pouvoir ajuster leurs besoins par rapport au priorités;
Un intervenant du Gpt Ndeke à savoir, le Sécrétaire Academique de ITA Mondongo
affirme que la SODEFOR avait exploité illégalement les forêt de Ndeke;donc durant
la signature de l’actuelle clause la société doit songer à cet acte illégal posé, il ajoute
encore comme sugestion; il serait mieux que vous nous remettiez le tableau chiffré
afin que nous sachions nos comptes,au lieu de nous laisser dans le vide avec les
pensées des gros besoins depassant nos fonds des developpements:
L'intervention de Mr MOLA, il accepte cette erreur evoquée au deuxième point sur
l'octroi des tableaux de devis chiffrés, mais c’est la faute de notre imprimante, car
nous avions imprimer pour chacun des participants des copies appropriées, mais il ya
eu des corrections faites sur le terrain dès que nous sommes arrivées à Lisala, bref la
machine à notre disposition n’est pas capable de faire plus que ce dont nous venons de
vous donner comme copies en plus Mr GARRIGUE, a rencheri en disant que ce sont,
les ONG qui ont la tâche de vous rapporter vos comptes sur les fonds=de
devéloppement, mais durant la sensibilisation, ces ONG n'étaient pas en possess

#4

i

de toutes les données,de toute les façons, ces tableaux sont remis aux présidents de
deux Gpt afin de revoir leurs besoins pour en discuter demain le 04 Août 2011

Pour l’année 2005 dont vous parlez, la société conformément à la Loi nous sommes
obligés de revoir à partir de 2008 jusqu’à ce jours et pour les jours à venir, mais je ne
crois pas que la SODEFOR ait éxploité illégalement dans la forêt de Ndeke, Mr
GARRIGUE a demande à la population de Ndeke d’apporter des preuves si la
SODEFOR a exploité illégalement sa forêt , au cas contraire il ne serait pas normale
de parler de coupe illégale surtout pour un Sécrétaire Academique qui connais bien la
signification du mot illégal.

Mr l’A.T a remercié les participants de leur attention accordée et leur a demandé
d'oublier les passés, car dit-il que sur base des nouvelles données que nous devrions
nous unir pour l’interêt de devéloppement en R.D.C

Le modératur Mr Maurice MOKEMBI a cloturer la reunion en souhaitant à tous les
participants une bonne soirée et chacun a reçu son perdiem pour la deuxième journée.

MERCI

Le Sécrétaire Rapporteur

Pascal EBITI

* nealqel T ‘asIeU2 T ‘nealnq J ‘sajqe1/s2ueq ST : 55212 Jed ‘87 94

Sao} ua ainuiaanos ‘dy ua a8euuoje|d ‘juawu juawuaned ‘inauaxe 32 inauaui o8esside1s ‘agope sanbl1q : sUOSIEU ajues

ap S21jU29 ‘$2/029 UONINIJSUOT

L99 LT6 sainjoni}seijul [2301
000 008 s 000 OT 00 £ 000 ve 199 S 005 S2 000 vE 0009 : 18303 Xlid
000 Ÿ 006 2 0052 000 /T 199 006 8 000 /T 000 & 000 ÿ 91JEJIUN XHd
007 [A Ÿ T T L € rA € 0 XneJOL
I f oqoëur
I ns epoquesog
I I I I CELA
I I elqog
I nguesog
s eodinba eodinba sasse| aodinba
| : ‘ : / Jayiqeuai | auresuadsip
2JIPJISIOAIUN sa sinassajoid sassel> Sasse) 9 aeuwnd SasSE>
SUOSIEW egues /aues 28eIIA
apn2,p [snouuoÿuoi|| sapaes |9 aiepuosss| z sasewunud S21039 9 aseuwud C
apanue) | apeñue)
sasinog L 21093 21023 uoIp9aJ94 21093 ;

£O/ET 3ILNVHVO VIIM8 INIWAdNOUO 31 HVd SI3ONVNQ SIHNLINHLSVHANI S3Q 1NOD

à ?
SL 8P lUSLUSABISU 8p XNE} UN DA JUAWEPEUILUE,P SSIEJUSAUI S8P NOJ j2 uoyoedsoid e] 8p SEnssI sopuuoq

IVILOL

= = E - DONTINHNN

= : = = NNHE VONYA

= = E Ê QUE

ES or En Z SONIL

= : = = ÉRENT

TT 8e 822 TEz E EEZ CARE

E 5 : : 1OHON3AO

= - = - HAOIN

s = = 7 = VZON LI

= = E = nodia]

= = = = VN38va
= 2 = TT VONIENE °

5 = = Ê VONTIE K@

Ov)

VIOL

GIZ Eve VAL

VIOLIHOL
911€ [XTA 9vz Lt LIT Odis
Eve € 604 + La LEVEL IM34vS
ÉETA se v8 98 xno0qvd

2 : = 2 I8YON

= [ 2 2 IHONOT 1
6 € € 5 OdISON
sors LI727 So2 L 1vlt OXOëI
SEZ 1444 Evc 6ve Nn013810

EG L sl L 3ONO1 3S$S09
LOI an or . €rr 41V19 3SS08

ns ns 2 [ VONVNWOg

2 L 2 Z AHONINV

wfelslelelelelele{elels{e ls {els {eo leo le lolo fol lo la lalailoules

VISOWHOU AY]

GPGE DEGE B20r
Bj0} jUE}UO| ne Eu FEES Fons ns [EISUMOS | ses
JFISMEMONT 1F10L eLoZ zL0z LLOZ LON
UEJUON
£ owv zOvwv L OW.
ox0g ®quoBN . 1n2128S v1vsl1 3HIOLISH3L

£O/£Z : ORUEIRO BJoMg  LNAW3d4NOËO VIVanon LOIS1SId
V1VSIT EO/EZ FILNVUVO SITIANNOISIATHd SNOIINSGISINOI S3Q 1N97V9 cf
[
= _ NONNINON
è NNHE VONVA
- OvA] 1
a où € Er AONIL3
= EE
85 : ec 69 el se 25 Le E BEL vel vi
- G : TOHON3AO
: BAOIN
= VZONYLVI
= s NO] 1°
= VN3Eva
u VONIENS K ÿ

= VONTIS l

Ov i
161 L L vi 019 SL es 519 ES 9Zz viol
BE = E9 E 6L 19 HA ra 8e VAVIL
É VIOLHOL]
LILE 05€ LIE ELL ZE Tir LI ES 595 EH A OdIS
1082 TE 586 2 907 805 0SL 19 ZLE 987 8L IT3avS
: - ge ve E LE HNOGvd
EN
= IHONOT] 1!
8 E 8 E L È = : OdiSOX
ER ES ves 8/04 | 2er 0Sk 86 zac 9v2z vec oz Oxo
5 Ez pur 2 00! E6 89 MEET
HONO1 3SS08
HIVI9 3508
VONVNOZ
ZHONINV

VISONWHOHAV] A |

esse]

CS
DR
CN

Detets{s {ss fe sr fer fer fer fer ler À Le on en Jen lon fon leo en en Len flan feu toutou
s
a
Le]
e

£gu
1e} JUEJUON ne$ue VIOL |vzooig | zz°0jg | 61 2018 | 21 9018 | SL 9019 | LL 9018 | OF 9014 6 9014 1901 € 2018
JUEJUON

S 00 oquoBN 112985 É v1vs 3HIOLIS43L
£O/EZ : ORUEIEO : VIVaNOn 19131SIQ Ÿ-
V7VSIT EO/EZ FILNVYVO 0LOZ AUINI930 - 8007 140190 SNOILNEIMINOI S3Q 9779
a
000 0 ejeMg jualuadno1o : 8002 sindap uonesij 91 ap S1N02 Ua 32 Sa2S1|291 S21NJ2N1}SEAJU] [PJOL

000 €Z Sin02 Ua S21n}2n4}SEAJU] [PJOL

000 € Wu G'GX LU / SAUessIUI XNPAPIL TLOC-OTOC giues 2p 21}U27 oques]

000 ZT wWsxuzp Sjuessiul} xneAel | | TIOZ-OTOZ neainq + S2S52/2 9 211EPUO29S [023 oqosun|

000€ Wu S'GxU L sJuessiul} xneAe11 | TIOC-0T0C aues 2p a1}u27 esad3
2009 suoIsuauuiq 2813 uol}2n1}5U02 aauuYy sainjonijseujui,p adAL a8ellIA

eJemg juewednol) ‘€0/€7 anuele3 e] suep u 1 2p SAn02 US SanbILUOU023-0120$ SUO1ESI]PDA S2P 3233

000 ZT sa2sij291 efp sainjonijseuju] J230L

000 /T uw SXxU zp ajeuuoneisdo ‘apdinba ‘agulu || 6007-8007 neanq + 25522 9 au 21093 ogoäur|
2009 suolsuatuig 313 uol}2n1}sU02 aauuy sainj2ni}seijui,p odAL a8elliA

eJomg juotuodnoi) ‘€O/EZ enueies e] Suep sa2sij291 Sanb|Lu0U029-0120s$ su

1291 Sap 3273

L

7
esse ed ‘87 98 Sej9} us 21n1I8An09 ‘dy us aBeuuoyejd ue juatuaned ‘nalaxe 22 ina1ajuI o8essidouo ‘agope sanbliq : suo

‘ neajqe] T ‘osIEU9 I 'neainq I ‘So|qe}/S2Ueq ST :

à

W ‘ajues ap Sa) ‘S2[999 UON2N1}SUO:

006 DECT S31n}2n4}S2JJUI [2301
000 OOTT : : 000 OT 000 0€ 000 S 000 OT 000 € à 005 8 000 89 1830} xd
IT 0057 000 0€ 000 S 0052 000 € 000 ZT 006 8 000 ZT 2418}1un XHd
000007 T Ÿ T I v I 0 I LA xneJOL
I I I I o3uopuon
I nqopog
T ejoqeW
L squopN
aadinba
= 2pnia,p 520]q sas uorpuoyifnu adinba sinassajoid | 2110129791 u ©: 7 [saewnud 21033 k
LE l4 SoIQL 211PpU092s saiewunud 28e|lIA
sasinog  |e auiyoetu 7 |nauuoSuoil 21219ZIY auoypnez | sopales [oneyjiqeuoy 31033 uone]i]Iqeuay a1Lo3 -

€O/€T 31LNVYVO 3N3QN LNIW3dNOYO 31 HVd SI3ONVN3Q SIYNLONHLSVUANI S3Q 1NOD
%GL 8p JuaWens[aid ap Xne} Un 98A8 JUSWISPEUEUL,P SSJIEJUSAUI S8p no/ }8 uonoedsoud E| 8p SanssI SEEUUOG

Loz €€ [7 [ z82

AONNINANN
[ [ NNùg VONYA
ni L OùvA
it LA 3ONI13
3131)
LEA LEA Ê VI
[ ns 2O0HX9N3A0
ns L AOIN
s L [ VZONVLVI
a [ no1Ia [l
2 L VN39va
Es = u VONIENE
n a VONT
OV)
v62 viol.
Evz VNVIL
[ VIOLIHOL.
Lit L LIT L Odis
127 LELE I1134vS
98 98 HNnoavd
ns 2 IavON
[ ns IHONOT l
€ € OdISON
vit 1vit OXOùl
44 6vz n01381q
_ _ A9N0O1 35504
€rt €rL 41V19 3SS04
2 a VONVNOSG
ZHONINV
6/61 VISONHOH1V/|
820ÿ

eune es 121918 ULU09 LUON essel)
$ ue Juejuo viol ÿLOT L

y Ovv

ae
Fa
‘6
ofslslels{slelelels {ss {ss {se fe lo lolo lolo leo le falalolai ler
eo
S
AN

110} JUBJUOIN

0x0 2quoBN 1n2)98S V1VSIT 24IOLINHAL
£O/EZ  : eNUBIEO oHopN  lueuednolo VIVSNON LOIHLSIQ

V7IVSIT EO/EZ FILNVHVI SITIINNOISIAIHd SNOIINBIAINON S3Q 7N927V9

7

&
Annexe 09

Plans

Chronogramme

Coûts

Fond de Développement Prévisionnel
Routes |

AAC
sasse12 9
ep
L E ajepuoses 21093

sasselo 9
ep
auewud 91093

eueuwulid 9 o11epuosos s21099 odA} ue]d

Ÿ 7
GT

wugz

wc?

j TT ñ

eeBeys |
SasIeu9 Z
nealnq |
38J214 np neoing uondesoy

.

sasieuo €
ejqe} epueif |
sinosseJold Sep eJ2S

++ ++

odA sinossajoid sep ajjes eun,p Ue]d
We

ue

><

Juauiayon022e,p aI2S

uole}insuo)

oge7
eiqueu) Mono
l ] ]
T L L
> +— »>4+ >
ue uz We

edA} ouesuodsip un,p ue]d

& 4
EE

x epoquesog Jo1d sap ayes

epoquesog 32J91d np neaing

ojeqw J01d sap yes

nsuësog e neaing

epoqluuesog Sasse]2 9 SJ

Oj2qW S25S2]2 9 SJ

nBURSOg 595581) € di

epoquuesog S2SSe]2 9 dA

PHEMBN 9P AJUPS 2P 21}U97

oqoBur] 2p 2jUeS 2p 213097

epoquuesog 2p JUES 2p 21JUo)

L

1 07 Ï 9€ | 1397

IST | Wyop

moe | ino2 [107

ME

moe | inoz

LRECIA

HR
UT

ojeqW 2p ajues 2p enu»))|

esod,p ajues 2p 21ju27)

OQUUES 2p jus 2p 2132)

ser

oqoul] S2sse] 9 SJ

vIOc

€TOZ

CIO

ÈS

€0/£7 31LNVHVO V1 30 V13M8 INIW34NOYD NG SINDINIONO23-0120$ SNOILVSIVAIH S3Q TINNOISIATHd ONINNVId

a
91'900 pe EMTEC
91'96 67 Sa/na19yX8 S8INJIUJNO 4
00'062 + SSJIEIES 1709

91'967 62
00'00+ 007 00 - weuo (”spuob] SO1IPIES 20} SnOS
‘sain11es) al2]leouND

00'09€ 000€ Ai sejqel
00'Obz 00'02 * rai E nealqe |
0000 S 000€ CA = SITE L/SouEg
00€ 0S0 . (2 : x XnEu)) SJalsiNUeUu 2J12J8S.
00'089 + €0'0 000 96 sanbug
00G2L 00'0S€ 0050 00 006 EX 100 quiofeiancs sspenñeg ECTEMEMEEMETES

u { Do : M Lg" 0 XUZ S81aus 4
OZ'SET 00'0S€ &190 LA cu] 8200 eu inod SaUoueld

u D D 4 Lug'0 XU
ol'esl 00‘05€ | 8es'o al el Spo'o eu cop nec

: : uu fl suoÿelu SaJje|8S 1810} SNO:
06 866 1 Evs OEZ L puoyeld sanbe|denuog its,
000€ 09e 8 OZ 8p Sno19
000€ 0T tk 0ÿ 8p Snol)}
0009 097 oz E 09 8p Sn0j9 SUOSEU S1IEIES.
00001 052 oÿ É 08 2p Sn0j9 uoseu edinbe,p Jeu) a1ieleS
00'00L 097 (a [ 00! 8p sno|)
00'00! 057 2 : OZL 8P Snoj) SJBISINUS LU SJQUION
00 22 O0'€ [4 - OGL 2p Sn0j9 SiaiSiNuaU JalEuInof Jn09
CZ 00€ gr = 810} 8p Sn0J) JISINUSLL JEU9 SIQUON
00085 0S'pL Op DEN] DRE LSTENTZ] JISINUSU JU) 181EUNOT 09
00'000 8 CAT 005 a ECS ui € ep Sal9]| Sinof 8p 2JQUON
00006 00'SL 09 : CTES eBessidals jeu) SUOSEUI 2JQUION
0000 L 00'S4 08 BA 05 0e MEMEMRENTE)]
00006 00'ct 09 = BA 05 ES UOHEPUO] JUS SUOSEU SJIEJOU 1009
05'/58 00'05€ Ov 00L 005 100 200 eu ebeuuoyeid suoJASyQ SUOSEUU JeU9 SIQUON
00'LObc 00'0€ 098'9 08z 005 100 100 a SuoJAeu))| u0SeU Jeu) J81EUJNOT 1009
00061 € 00'0S€ Suie}seg SInOT 8p 2IQUON

($ ue) 21quON
oyun xd sasjeueied

SONEES 1009

00'9/S 29eJINS wu 00'9 ine61e7 uw 00'8+ ananBuo7 ap S8JI2/09S SJUSLUNEQ Z

\ Ÿ

(o12puosos + a11eWl1d) $21099 Z siAQ
6/9

CA 18}UEU9 [EJOL

98'212 S2/Nn812}X2 S8IN}IUINO 4
00092 SSJIEJES J109
Jenidesey

[_sszur |
"spuob
go'sz uno
selqeL
21268)
ssIeU9)
neaing
xneu)
senbug
qulof-a1An09 ssponñeg
uug'O XL
saiaue inod seyoueld
Lg 0 XUZ
seuod inod seyoue]d
uw pl
puoyeid senbejdarjuog
09 8p sno9
08 8p SNJ)
00! 2p sno9)

00'S/ solrejes 1830} snos|

00'0€ ejun
00'0c ejun
006 00 6 l eyun
00 06 00'06 ejun
006 05'0 6x

00'0cL £0'0 ET]
og'ot 00'06€ { eu

00‘0S€

po.
WeHo} ‘einues) au

000€
0007

08'8s

ov'8/ 00'0S€

gr'rot cr'e

006 057
00’ 057
00'S 05'T
Sl'E 057 01 2p Snoj))

00'6 00'€ 05} ep Sno[) si
009 00€ ; 10} 8p Sn0[D
00'6& 0S'bL U € 8p SOIeNE4
00'08r 00'9L 5 WU € p S201 :
00'09 006 BA 06 9es TENTE EEE)

SI2ISINUEUI SJQUON

Inuauu Jeljeuinof }n09
JaISINUSU jou9 21QUON
JeISINUSU JU J91jEUINOT 7009
Sinof 5p sJquoN
suoSelu 3IQUON|

00 0€

00'S4

BY} 05 es

UOI}EPUOI JUSLUI)

suoÿeu Jaljeuinol }n09

£0'09

00'05€

eBeuuoyejd sUOJASUT

sUuoSeu JeU9 SIQUUON

SE'psL

00'05€

SUOJASUO

uoSeuu Jeu9 1e1jeunoÎ 009

88 96

00'06€

eqn9

00'0€ e2enns

eiquon |inenBuo7

AnoBie]

Sainal19}xX2 Sa1n}UINO} 3909

u

00'S inobie

u

suieyseg

009

odA} sinossejoid sep ajjes sIA2q

inanBuo7

SinOf 8p 21QUUON

saljeweied

SONEIES 1009
98'/ELE J2RueU9 1EJOL

9B'TLEC Sainauayxs S8InuIno +
00'G2b SOIIEES 3009
Jjelnidessy

9B'TLEZ

00'00L | T-spuob
00 001 yepoy ‘sainies) aUa|IBaunD SSUEIES EVENE

00 0€ 00'GL ET saldeL
00'ocL 000€ oyun sesiey)

00'001 0005 ejun resing

00'G 05'0 5 xney9

00'08L £o'0 . ajun Sanbug

0S'2L 00'0S€ f eu juiof-s1Anos seyenbeg

‘ . à ' Wg 0 XWZ

DE 88 00 08€ saaus inod sayoueld

‘ : ‘ ; u8'0 XUuz|

80 6 000S€ 7 seuod inod sayoue|d

. ‘ uUu pl

09894 re puoyejd senbe|de1juo9

006 097 09 ep Snoj9 EREMETES
052 097 08 2p Sn0|9 uoÿetu #dinba,p Jeu SJeIES
052 0çz 00! 2p Snoj9

05° 052 OI 2p Snoj) SJaisinuau 21quo|
009 00'€ 0SL 2p Snoj9 SiaSInueUu 181euinol }n09
00'2L 00'€ 89} 8P Sn0|9 J8ISINUSU JEU2 SJQUON
0G'E+ 09'bL I WU € 9p SaJae 4 18ISINUU jou) Je1jEunol 1109)
00'0ÿ9 00'9L MEXEU Sinol 8p 81QUON
0006 00'SL Bx 05 °es jueuusned ua) SuoSeuI 31QUON
00'5 CT | BY 05 2es uoyepuoy ua) suoeuu Jeieunol 909)
gL'LL 00'0S€ ä i il E eBeuuojejd suosaey) SuOSEU Jo SIQUON
08'S0c 00'0S€ i i i E SUOJASUD uoSEU Jeu 181EUINOÏ 009)
06'29c 00'0S€ l j ï E sBureyseg Sinof 8p 81QUON

($ ue)

anessiedo | 1neB1e
oyun xd és l 9} sereuueied

Se118|ES 3909

a  00'8+ ÉRETIIS ° u 00‘9 inoBie uw 00'8 inenBuo7
odA o11esuodsip siAog
2e
ue 21ny12An09 ‘dy ue s8euuoe[d juaub juawusned ‘inals}xe 39 Ina1aquI a8ess1d919 ‘ogope sanbliq : sUOSIEUU ‘pjUES 2p S21JU92 ‘59[022 UOHINAJSUOT

98 97

{Gnisod) apjos

HOT lAINS 8P 12 UONS2O 2p SJ) 5121]

606 %S USNSAUS,p 190)
000 48 sanuajai S21n}9n1}Se1jUI S2P [10]
000 Où $1n09 Ua n0 Saasi|e21 ef2p Sa1NJ9N1}Se JU S2P 12J01|
SbT 86 TIOZ 3908 € NP UOIUNAI HD : 191 SaJ[eUU0IsIA91d saaueASpa}
LTv T8 TTLOZ 1008 € NP UOIUN3I HD : J91 S2IN9IIHJUE SHIUPADPOY|

2112398pnq o1qljinbz

“ nes|qe} L ‘asIeU) T ‘neaunq T ‘sajqe1/S2ueq ST : 255212 1ed ‘87 94 S2/0)

a

000 48 sainpnijselqui [2301
00ST 000 OT 000 ÿE 005 8 s 000 /T ù 000 9T 18303} xd
00ST 00S Z 000 /T 0058 006 8 000 /T 000 Z 000 ÿ 241EUNn XU4
I tv fe T 0 I 0 v xneJOL
| I eeMaN
E T esadz
I oqoëur
Û [A T Œ T epoquesog
L il L CE
(fl ellqog
I € nguesog
ajduuis sinassajoid | sodinba sassejo aadinbs sassejo Peanbe aadinba sosse|o Jeu |otesusdsip
auoziy sep ajes |9 a1repuoses 2J093 | € sauewud 21093 Sessep 9 oueuyd 9 aueuiud 21023|- SPAUES Jus PBIA
52/09 UO12ajoy oponus) | apanñus) S—

€O/EC FILNVHVO VIIMS INIWIdNOUO 37 HVd SIIONVNIIQ SIHNLONYLSVYANI S3Q 1NOD
ITOC IL IT ‘PSDUSIX 0002/£0/50 nP 66/61 18 0002/20/50 NP 85/62 1eSpue7 Sebeu :81n0$

osqri
nog$ essd3

epuerer

Los np uonedns0Q

sr
POP ECS EEE mn |

ejesI7 - £O/£Z JUeweuuoisiAo1ddy,p ajueies

YLOZ-LLOZ uoneylojdxe,p aj[euorsiAg1d aue9

o8uo np 2uv120M2Q en brqn dy

Annexe 10

Programme prévisionnel d’entreti :n
Programme prévisionnel chiffré d'entretien et de maintenance des infrastructures
socio-économiques

Nature et coût des entretiens

Routes :

Pour les routes d'exploitation, l'entretien est de la responsabilité du concessionnaire
forestier | oo

Pour les routes de désenclavement, l'entretien sera assuré dans la mesure du possible
par des travaux de cantonnage assurés par les populations riveraines

Ces opérations de cantonnage seront effectués les jours de salongo promulgés pa
l'autorité responsable

Infrastructures de santé et éducatives

Les différents bâtiments seront chaulés et repeints tous Les deux ans

Nature Unité Nombre | Prix ($) |Total en $
Chaux g 40 1 40
Latex g 15 2 30
Ecole de 6 [Peinture g 20 À 140
classes Pinceaux, brossdunité 4 8 32
Main d'œuvre |jours 30 3 90
Total par école 332
Chaux Kg 35 T 35]
Latex g 5 2 T|
Salle des [Peinture g 10 7 70]
professeurs Pinceaux, brossdunité 4 8 32
Main d'œuvre  |jours 15 3 45
Total salle des professeurs 192
Chaux Kg 35 1 35
Latex Kg 7 2 14
. . [Peinture Kg 14 7 98
Dispensaire Pinceaux, brossdunité 2 8| 16
Main d'œuvre |jours 151. s 3 45
Total dispensaire 208

En ce qui concerne le matériel équipant les écoles, il faut prévoir :

Remplacement des tableaux tous Les deux ans soit : 6 x 20 $ = 120$

#
Remplacement en moyenne de deux bancs par an (cassés) soit : 2 x 30 $ ='60°S

\ AS
_ÿ1 4 |
Annexe 11

Exercice par la Communauté Locale
des Droits d’Usage Traditionnels

Exercice par la Communauté Locale des droits d'usage
traditionnels

Conformément à l'article 44 du code forestier, le concessionnaire forestier s'engage
à respecter l'exercice par la communauté locale des droits d'usage forestiers lui
reconnus par la loi notamment :

- le prélèvement du bois de chauffe et sticks pour la construction

- la récolte des fruits sauvages, chenilles, escargots et champignons

- la récolte des plantes médicinales

- la pratique de la pêche coutumière.

La présente annexe définit les règles selon lesquelles s'exercera’te droit.

1° Prélèvement du bois de chauffe et sticks pour la construction.

La SODEFOR s'engage à garantir l'exercice de ce droit de la manière suivante

a) La communauté locale a le droit de prélever tout bois mort sur toute l'étendue de
la concession.

Elle a également le droit de récupérer en forêt, les déchets de grumes ainsi que le
reste de branches des arbres exploités par la SODEFOR, à l'exception des souches

elles-mêmes.

b) De même, la communauté locale a le droit de couper pour besoin de construction,

tout stick, sur toute l'étendue de la concession.

c) Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera

d'exercer ces droits dans les blocs où l'exploitation est en cours.

d) Afin d'assurer aux communautés locales une réserve foncière pour leurs futures
activités agricoles, elle sera délimitée, en concertation avec elles-mêmes, une zone
affectée au développement rural.
Cette zone comprendra les défrichements actuels ainsi qu'une partie dE

terre ferme.

$

Dans ces zones, outre les activités agricoles, les communautés locales pourront
aussi effectuer les prélèvements destinés au bois de chauffe, à la fabrication de

charbon de bois (makala) ou à la construction.

La production de bois d'œuvre pourra y être pratiquée, en particulier dans les zones
en cours de défrichement, en concertation avec lés populations et avec l'accord

préalable de l'administration forestière.

e) Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le
plan d'aménagement, en cours d'élaboration prévoira, 3 séries :

- La série de conservation qui garantit la protection de zones à haute valeur
écologique ;

- La série de protection des zones sensibles : corridors de protection pour les cours
d'eau (protection des berges), fortes pentes, sols sensibles à l'érosion. ;

- La série de production ligneuse correspondant aux zones destinées à la production
forestière industrielle | |

Dans ces 3 séries, hormis le bois mort, tout prélèvement est interdit

2° Récolte des produits forestiers autres que le bois: fruits

chenilles, escargots, champignons et plantes médicinales

a) Afin de garantir le plein exercice de ce droit par la Communauté locale, la
SODEFOR s'engage à mettre en place une équipe socio-économique qui aura pour
mission d'établir, avec la Communauté locale, la liste des produits forestiers autres
que le bois d'œuvre.

Il s'agira en particulier :

- de produits forestiers à usage alimentaire (fruits, chenilles, champignons ...)

- de produits forestiers à usage médicinal (feuilles, écorces, racines ..)

- de produits forestiers destinés à usage artisanal ou service (feuilles, lianes, tiges...)

b) Après identification de ces produits, l'équipe socio-économique définira, avec la

Communauté locale des règles acceptables (périodes, distances de récoltes etc. ….) !”-
A

permettant à la Communauté locale d'exercer pleinement ces droits, sans toutefois

gêner la SODEFOR dans ces activités d'exploitation.

c) Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera
d'exercer ces droits dans les blocs où l'exploitation est en cours.

3° Pratique de la chasse et de la pêche coutumières .

Conformément au Code Forestier, la SODEFOR s'engage à garantir à la
Communauté locale l'exercice du droit de pêche et de la chasse coutumière, sur

toute l'étendue de sa concession.

a) Cependant l'exercice de ce droit devra se faire dans les conditions définies par
l'arrêté n°014 du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002
portant réglementation de la chasse d'une part et, d'autre part, dans le respect des
conventions internationales ratifiées par la RDC sur la protection des espèces

menacées, en particulier la CITES.

b) Seront ainsi affichés dans différents lieux publics, en particulier au bureau du

Comité de Gestion la liste des espèces animales qui ne peuvent être chassées

c) En tout état de cause, la SODEFOR interdit à ses agents et à ses véhicules le

transport d'arme de chasse et de viande de brousse.

d) La Communauté locale s'engage à signaler toute personne qui s’adonne à la

chässe ou pêche illégale dans la concession.

